Exhibit 10

 





EXECUTION VERSION



 







 



GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of November 1, 2017

 


Series 2017-GS8



 

 



 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of November 1,
2017, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
November 1, 2017 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Midland Loan Services, a Division of PNC Bank, National Association, as special
servicer (the “Special Servicer”), Wells Fargo Bank, National Association, as
certificate administrator (in such capacity, the “Certificate Administrator”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Pentalpha
Surveillance LLC, as operating advisor (in such capacity, the “Operating
Advisor”) and asset representations reviewer (in such capacity, the “Asset
Representations Reviewer”), pursuant to which the Purchaser will transfer the
Mortgage Loans (as defined herein) to a trust fund and certificates representing
ownership interests in the Mortgage Loans will be issued by a New York common
law trust (the “Trust”). In exchange for the Mortgage Loans, the Trust will
issue to or at the direction of the Depositor certificates to be known as GS
Mortgage Securities Trust 2017-GS8, Commercial Mortgage Pass-Through
Certificates, Series 2017-GS8 (collectively, the “Certificates”). For purposes
of this Agreement, “Mortgage Loans” refers to the mortgage loans listed on
Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1       Sale and Conveyance of Mortgages; Possession of Mortgage File.
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Companion Loans) all
of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-off Date, (excluding payments of principal, interest and other amounts
due and payable on the Mortgage Loans on or before the Cut-off Date). Upon the
sale of the Mortgage Loans, the ownership of each related Mortgage Note, the
Seller’s interest in the related Mortgage represented by the Mortgage Note and
the other contents of the related Mortgage File (subject to the rights of the
holders of interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holders
of the Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the Companion
Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does

 

 

 



 

not assign any right, title or interest that it or any other party may have
thereunder in its capacity as any Companion Holder). The Purchaser will sell (i)
the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB, Class A-BP, Class
X-A, Class X-BP, Class X-B, Class A-S, Class B and Class C Certificates (the
“Public Certificates”) to the underwriters specified in the underwriting
agreement, dated as of November 14, 2017 (the “Underwriting Agreement”), among
the Depositor, Goldman Sachs & Co. LLC (“GS&Co.”), Academy Securities, Inc.
(“Academy”) and Drexel Hamilton, LLC (“Drexel” and, together with GS&Co. and
Academy, the “Underwriters”); and (ii) the Class D, Class X-D, Class E-RR, Class
F-RR, Class G-RR, Class H-RR and Class R Certificates (the “Private
Certificates”) to GS&Co., Academy and Drexel as the initial purchasers (each in
such capacity, an “Initial Purchaser” and collectively, the “Initial
Purchasers”) specified in the certificate purchase agreement, dated as of
November 14, 2017 (the “Certificate Purchase Agreement”), among the Depositor
and the Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $1,045,065,454.81,
plus accrued interest on the Mortgage Loans from and including November 1, 2017
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2      Books and Records; Certain Funds Received After the Cut-off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator. All scheduled payments of principal
and interest due on or before the Cut-off Date but collected after the Cut-off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the

 



-2- 

 

 

Seller as a purchase for tax purposes. The Purchaser shall be responsible for
maintaining, and shall maintain, a set of records for each Mortgage Loan which
shall be clearly marked to reflect the transfer of ownership of each Mortgage
Loan by the Seller to the Purchaser pursuant to this Agreement.

 

It is expressly agreed and understood that, notwithstanding the assignment of
the Mortgage Loan documents, it is expressly intended that the Seller will
receive the benefit of any securitization indemnification provisions in the
Mortgage Loan documents.

 

SECTION 3      Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the Special Servicer, respectively, on the dates set forth in
Section 2.01 of the Pooling and Servicing Agreement, all documents, instruments
and agreements required to be delivered by the Purchaser, or contemplated to be
delivered by the Seller (whether at the direction of the Purchaser or
otherwise), to the Custodian, the Master Servicer and the Special Servicer, as
applicable, with respect to the Mortgage Loans under Section 2.01 of the Pooling
and Servicing Agreement, and meeting all the requirements of such Section 2.01
of the Pooling and Servicing Agreement; provided that the Seller shall not be
required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder, in accordance with the applicable terms
thereof and/or of the related Mortgage Loan documents)) and the Seller shall be
deemed to have satisfied any such delivery requirements by delivering with
respect to any letter(s) of credit a copy thereof to the Custodian together with
an Officer’s Certificate of the Seller certifying that such document has been
delivered to the Master Servicer or an Officer’s Certificate from the Master
Servicer certifying that it holds the letter(s) of credit pursuant to Section
2.01(b) of the Pooling and Servicing Agreement. If a letter of credit referred
to in the previous sentence is not in a form that would allow the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of the Certificateholders and, if applicable the related Serviced
Companion Noteholder, in accordance with the applicable terms thereof and/or of
the related Mortgage Loan documents, the Seller shall deliver the appropriate
assignment or amendment documents (or copies of such assignment or amendment
documents if the Seller has submitted the originals to the related issuer of
such letter of credit for processing) to the Master Servicer within 90 days of
the Closing Date. The Seller shall pay any costs of assignment or amendment of
such letter(s) of credit required in order for the Master Servicer to draw on
such

 



-3- 

 

 



letter(s) of credit on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable the related Serviced Companion Noteholder,
and shall cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
any such letter of credit prior to the date such letter of credit is assigned or
amended in order that it may be drawn by the Master Servicer on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver one (1) PDF and ten (10) originals of a power
of attorney substantially in the form of Exhibit F hereto to each of the Master
Servicer and the Special Servicer, that permits such parties to take such other
action as is necessary to effect the delivery, assignment and/or recordation of
any documents and/or instruments relating to any Mortgage Loan which have not
been delivered, assigned or recorded at the time required for enforcement by the
Trust Fund. The Seller will be required to effect at its expense the assignment
and, if applicable, recordation of its Mortgage Loan documents until the
assignment and recordation of all such Mortgage Loan documents has been
completed.

 

(b)          In connection with any Servicing Shift Whole Loan, (1) instruments
of assignment to the Trustee may be in blank and need not be recorded pursuant
to the Pooling and Servicing Agreement (other than the endorsements to the
Note(s) evidencing the related Servicing Shift Mortgage Loan) until the earlier
of (i) the related Servicing Shift Securitization Date, in which case such
instruments shall be assigned and recorded in accordance with the related
Non-Serviced Pooling Agreement, (ii) 180 days following the Closing Date, and
(iii) such Servicing Shift Whole Loan becoming a Specially Serviced Mortgage
Loan prior to such Servicing Shift Securitization Date, in which case
assignments and recordations shall be effected in accordance with Section 2.01
of the Pooling and Servicing Agreement until the occurrence, if any, of such
Servicing Shift Securitization Date, (2) no letter of credit need be amended
(including, without limitation, to change the beneficiary thereon) until the
earlier of (i) the related Servicing Shift Securitization Date, in which case
such amendment shall be in accordance with the related Non-Serviced Pooling
Agreement, (ii) 180 days following the Closing Date, and (iii) such Servicing
Shift Whole Loan becoming a Specially Serviced Mortgage Loan prior to such
Servicing Shift Securitization Date in which case such amendment shall be
effected in accordance with the terms of Section 2.01 of the Pooling and
Servicing Agreement, and (3) on and following such Servicing Shift
Securitization Date, the Person selling the related Servicing Shift Lead Note to
the related Non-Serviced Depositor, at its own expense, shall be (a) entitled to
direct in writing, which may be conclusively relied upon by the Custodian, the
Custodian to deliver the originals of all the Mortgage Loan documents relating
to such Servicing Shift Whole Loan in its possession (other than the original
Note(s) evidencing such Servicing Shift Mortgage Loan) to the related
Non-Serviced Trustee or the related Non-Serviced Custodian, (b) if the right
under clause (a) is exercised, required to cause the retention by or delivery to
the Custodian of photocopies of Mortgage Loan documents related to such
Servicing Shift Whole Loan so delivered to such Non-Serviced Trustee or such
Non-Serviced Custodian, (c) entitled to cause the completion (or, in the event
of a recordation as contemplated by clause (1)(ii) of this paragraph, the
preparation, execution and delivery) and recordation of instruments of
assignment in the name of the related Other Trustee or related Non-Serviced
Custodian, (d) if the right under clause (c) is exercised, required to deliver
to the Trustee or Custodian photocopies of any

 



-4- 

 

 

instruments of assignment so completed and recorded, and (e) entitled to require
the Master Servicer to transfer, and to cooperate with all reasonable requests
in connection with the transfer of, the Servicing File, and any Escrow Payments,
reserve funds and items specified in clauses (9), (12), (14) and (18) of the
definition of “Mortgage File” in the Pooling and Servicing Agreement for such
Servicing Shift Whole Loan to the related Other Servicer.

 

(c)          Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(d)          With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 



-5- 

 

 

SECTION 4      Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5       Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause McCoy & Orta, P.C. (“M&O”) to record and file in
the appropriate public recording office for real property records or UCC
Financing Statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related Assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure such defect or cause such defect to be cured, as the
case may be, and the Seller shall record or file, or cause M&O to record or
file, such substitute or corrected document or instrument or, with respect to
any assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)          as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3),
(6) (if recorded) and (15) of the definition of “Mortgage File” in the Pooling
and Servicing Agreement solely because of a delay caused by the public recording
or filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller to be a true and complete copy of the
original thereof submitted for recording. The Seller shall cause each assignment
referred to in Section (5)(a) above that is recorded and the file copy of each
UCC-3 assignment referred to in Section (5)(a) above to

 



-6- 

 

 

reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or Assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Companion Holder. Prior to the date that a letter
of credit with respect to any Mortgage Loan is transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or the Special Servicer, as applicable, in connection with effectuating
a draw under such letter of credit as required under the terms of the related
Mortgage Loan documents;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated November 15, 2017 relating to the
Public Certificates, the annexes and exhibits thereto and any electronic media
delivered therewith, or the Offering Circular dated November 15, 2017 relating
to the Private Certificates, the annexes and exhibits thereto and any electronic
media delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the

 



-7- 

 

 

circumstances when the Offering Documents are delivered to a purchaser, be
misleading and will comply with applicable law. (All terms under this clause (e)
and not otherwise defined in this Agreement shall have the meanings set forth in
the Indemnification Agreement, dated as of November 14, 2017, among the
Underwriters, the Initial Purchasers, the Seller and the Purchaser (the
“Indemnification Agreement” and, together with this Agreement, the “Operative
Documents”));

 

(f)           for so long as the Trust (or with respect to the Companion Loans,
if such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)          within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan; provided that such documents are clearly labeled and
identified) to the Intralinks Site, each such Diligence File being organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(h)          promptly upon completion or such delivery of the Diligence Files,
but in no event later than sixty (60) days after the Closing Date, the Seller
shall provide each of the Depositor, the Master Servicer, the Special Servicer,
the Certificate Administrator, the Trustee, the Custodian, the Directing Holder,
the Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this Agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site constitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)           upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement

 



-8- 

 

 

of the Seller and the Asset Representations Reviewer), such documents requested
by the Asset Representations Reviewer relating to each Delinquent Mortgage Loan
to enable the Asset Representations Reviewer to complete any Test for a
Delinquent Mortgage Loan, but only to the extent such documents are in the
possession of the Seller; provided that the Seller shall not be required to
provide any documents that are proprietary to the related originator or the
Seller or any draft documents, privileged or internal communications, credit
underwriting or due diligence analysis;

 

(j)           upon the completion of an Asset Review with respect to each
Delinquent Mortgage Loan and receipt by the Seller of a written request from the
Asset Representations Reviewer, the Seller shall pay a fee of (i) $15,000 plus
$1,000 per additional Mortgaged Property with respect to each Delinquent
Mortgage Loan subject to an Asset Review with a Cut-off Date Principal Balance
less than $20,000,000, (ii) $20,000 plus $1,000 per additional Mortgaged
Property with respect to each Delinquent Mortgage Loan subject to an Asset
Review with a Cut-off Date Principal Balance greater than or equal to
$20,000,000, but less than $40,000,000 or (iii) $25,000 plus $1,000 per
additional Mortgaged Property with respect to each Delinquent Mortgage Loan
subject to an Asset Review with a Cut-off Date Principal Balance greater than or
equal to $40,000,000, in each case within 60 days of such written request by the
Asset Representations Reviewer;

 

(k)          if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)          the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)         the Seller shall indemnify and hold harmless the Purchaser against
any and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)          with respect to any Mortgage Loan that is (or may become pursuant
to the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in
the event that the

 



-9- 

 

 

Closing Date occurs prior to the closing date of the Non-Serviced
Securitization, the Seller shall provide (or cause to be provided) to the
Depositor and the Trustee (1) written notice in a timely manner of (but no later
than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization;

 

(o)          with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller;

 

(p)          in the event that the Seller determines that a Third Party
Purchaser no longer complies with one or more of the requirements of
§244.7(b)(1), §244.7(b)(3), §244.7(b)(4), §244.7(b)(5) or §244.7(b)(8) of the
Risk Retention Rule, then the Seller shall promptly notify, or cause to be
notified, the Certificate Administrator in writing of such noncompliance, and
the Certificate Administrator will be required under the Pooling and Servicing
Agreement to make any such notice available to Privileged Persons via the
Certificate Administrator’s Website;

 

(q)          unless the Seller has already disclosed or caused to be disclosed
such information on a Form 8-K, on or prior to the date that is 2 Business Days
prior to the first Distribution Date, the Seller shall deliver, or cause to be
delivered, to the Certificate Administrator the disclosure required pursuant to
§244.4(c)(1)(ii) of the Risk Retention Rule, and the Certificate Administrator
will be required under the Pooling and Servicing Agreement to make any such
disclosure available to Privileged Persons via the Certificate Administrator’s
Website; and

 

(r)          The Seller will (i) act as a “sponsor” (as defined in §244.2 of the
Risk Retention Rule) and (ii) cause the HRR Certificates to be retained by a
“third-party purchaser” (or any “majority-owned affiliate” thereof (as defined
in the Risk Retention Rule)) in accordance with §244.7(b) of the Risk Retention
Rule.

 

SECTION 6       Representations and Warranties.

 

(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)           The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good

 



-10- 

 

 

standing in all jurisdictions to the extent such qualification is necessary to
hold and sell the Mortgage Loans or otherwise comply with its obligations under
this Agreement except where the failure to be so qualified would not have a
material adverse effect on its ability to perform its obligations hereunder, and
the Seller has taken all necessary action to authorize the execution and
delivery of, and performance under, the Operative Documents and has duly
executed and delivered each Operative Document, and has the power and authority
to execute, deliver and perform under each Operative Document and all the
transactions contemplated hereby and thereby, including, but not limited to, the
power and authority to sell, assign, transfer, set over and convey the Mortgage
Loans in accordance with this Agreement;

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)         The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)          The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 



-11- 

 

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents. The Seller further represents and warrants
that no portion of the Accountant’s Due Diligence Report contains, with respect
to the information contained therein with respect to the Mortgage Loans, any
names, addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)          The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 



-12- 

 

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)         The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)        The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the

 



-13- 

 

 

first sale in the offering contemplated by the Offering Documents as required by
Rule 15Ga-2.

 

(c)          The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)          Pursuant to the Pooling and Servicing Agreement, if the Depositor,
the Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator or the Operating Advisor (solely in its capacity as operating
advisor) discovers (without implying any duty of such person to make, or to
attempt to make, such a discovery) or receives notice alleging (A) that any
document constituting a part of a Mortgage File has not been properly executed,
is missing, contains information that does not conform in any material respect
with the corresponding information set forth in the Mortgage Loan Schedule, or
does not appear to be regular on its face (each, a “Document Defect”), or (B) a
breach of any representation or warranty of the Seller made pursuant to Section
6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”), then such
party is required to give prompt written notice thereof to the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Master
Servicer (with respect to Non-Specially Serviced Mortgage Loans) or the Special
Servicer (with respect to Specially Serviced Mortgage Loans) is required to
determine whether any such Document Defect or Breach with respect to any
Mortgage Loan materially and adversely affects, or such Document Defect is
deemed in accordance with Section 2.03 of the Pooling and Servicing Agreement to
materially and adversely affect, the value of the Mortgage Loan or any related
REO Property or the interests of the Certificateholders therein or causes any
Mortgage Loan to fail to be a Qualified Mortgage (any such Document Defect shall
constitute a “Material Document Defect” and any such Breach shall constitute a
“Material Breach”; and a Material Breach and/or a Material Document Defect, as
the case may be, shall constitute a “Material Defect”). The Master Servicer or
the Special Servicer may (but will not be obligated to) consult with the Master
Servicer or the Special Servicer regarding any determination of a Material
Defect for a Non-Specially Serviced Mortgage Loan. If such Document Defect or
Breach has been determined to be a Material Defect, then the Master Servicer or
the Special Servicer that made such determination will be required to give
prompt written notice thereof to the Seller, the other parties to the Pooling
and Servicing Agreement and (for so long as no Consultation Termination Event is
continuing) the Directing Holder. Promptly upon becoming aware of any such
Material Defect (including through a written notice given by any party to the
Pooling and Servicing Agreement, as provided above if the Document Defect or
Breach identified therein is a Material Defect), the Seller shall, not later
than 90 days from the earlier of (a) the earlier of the Seller’s discovery or
receipt of notice of, and receipt of a demand to take action with respect to,
such Material Defect or (b) in the case of a Material Defect relating to a
Mortgage Loan not being a Qualified Mortgage, any party’s discovery of such
Material Defect (such 90-day period, the “Initial Cure Period”), (i) cure such
Material Defect in all material respects (which cure shall include payment of
any losses and Additional Trust Expenses associated therewith, including the
amount of any fees and reimbursable expenses of the Asset Representations
Reviewer attributable to the Asset Review of such Mortgage Loan), (ii)
repurchase the affected Mortgage Loan or REO Loan (or the Trust’s interest
therein with respect to any Mortgage Loan that is part

 



-14- 

 

 

of a Whole Loan) at the applicable Purchase Price by wire transfer of
immediately available funds to the Collection Account or (iii) substitute a
Qualified Substitute Mortgage Loan (other than with respect to the related Whole
Loans, for which no substitution shall be permitted) for such affected Mortgage
Loan (provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Defect is capable of
being cured but not within such Initial Cure Period, (ii) such Material Defect
is not related to any Mortgage Loan’s not being a Qualified Mortgage and (iii)
the Seller has commenced and is diligently proceeding with the cure of such
Material Defect within such Initial Cure Period, then the Seller shall have an
additional 90 days (such additional 90 day period, the “Extended Cure Period”)
to complete such cure, or, in the event of a failure to so cure, to complete
such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above (it being understood and agreed
that, in connection with the Seller’s receiving such Extended Cure Period, the
Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator setting forth
the reasons such Material Defect was not cured within the Initial Cure Period
and what actions the Seller is pursuing in connection with the cure of such
Material Defect and stating that the Seller anticipates that such Material
Defect will be cured within such Extended Cure Period); and provided, further,
that, if any such Material Defect is still not cured after the Initial Cure
Period and any such Extended Cure Period solely due to the failure of the Seller
to have received the recorded document, then the Seller shall be entitled to
continue to defer its cure, repurchase or substitution obligations in respect of
such Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator every 30 days
thereafter that the Document Defect is still in effect solely because of its
failure to have received the recorded document and that the Seller is diligently
pursuing the cure of such defect (specifying the actions being taken), except
that no such deferral of cure, repurchase or substitution may continue beyond
the date that is 18 months following the Closing Date. Any such repurchase or
substitution of a Mortgage Loan shall be on a whole loan, servicing released
basis. The Seller shall have no obligation to monitor the Mortgage Loans
regarding the existence of a Breach or a Document Defect, but if the Seller
discovers a Material Defect with respect to a Mortgage Loan, it will notify the
Purchaser. Periodic Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Periodic Payments due with respect to each Mortgage Loan being repurchased
or replaced, and received by the Master Servicer or the Special Servicer on
behalf of the Trust, after the related Cut-off Date through, but not including,
the related date of repurchase or substitution, shall be part of the Trust Fund.
Periodic Payments due with respect to each Qualified Substitute Mortgage Loan
(if any) on or prior to the related Due Date in the month of substitution, and
Periodic Payments due with respect to each Mortgage Loan being repurchased or
replaced and received by the Master Servicer or the Special Servicer on behalf
of the Trust after the related date of repurchase or substitution, shall not be
part of the Trust Fund and are to be remitted by the Master Servicer to the
Seller effecting the related repurchase or substitution within two Business Days
following receipt of properly identified and available funds constituting such
Periodic Payment. From and after the date of substitution, each Qualified
Substitute Mortgage Loan, if any, that has been substituted shall be deemed to
constitute a “Mortgage Loan” hereunder for all purposes.

 



-15- 

 

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect and (iii)
provided that the Mortgage Loan Seller is afforded a cure period of 90 days from
the Mortgage Loan Seller’s receipt of notice thereof, such Material Defect did
not relate to a Mortgage Loan not being a Qualified Mortgage as described in
this section. Notwithstanding the foregoing, if a Mortgage Loan is not secured
by a Mortgaged Property that is, in whole or in part, a hotel, restaurant
(operated by a Mortgagor), healthcare facility, nursing home, assisted living
facility, self-storage facility, theatre or fitness center (operated by a
Mortgagor), then the failure to deliver to the Custodian copies of the UCC
Financing Statements with respect to such Mortgage Loan shall not be a Material
Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group as provided in the first paragraph of this Section
6(e) unless such other Crossed Underlying Loans in such Crossed Mortgage Loan
Group satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that
the remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed

 



-16- 

 

 

Underlying Loans held by such party, then the Seller and the Purchaser shall
forbear from exercising such remedies until the Mortgage Loan documents
evidencing and securing the relevant Mortgage Loans can be modified in a manner
that complies with this Agreement to remove the threat of material impairment as
a result of the exercise of remedies or some other accommodation can be reached.
Any reserve or other cash collateral or letters of credit securing the Crossed
Underlying Loans shall be allocated between such Crossed Underlying Loans in
accordance with the related Mortgage Loan documents, or otherwise on a pro rata
basis based upon their outstanding Stated Principal Balances. Notwithstanding
the foregoing, if a Crossed Underlying Loan included in the Trust Fund is
modified to terminate the related cross-collateralization and/or cross-default
provisions, as a condition to such modification, the Seller shall furnish to the
Trustee and the Certificate Administrator an Opinion of Counsel that any
modification shall not cause an Adverse REMIC Event. Any expenses incurred by
the Purchaser in connection with such modification or accommodation (including
but not limited to recoverable attorney fees) shall be paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Enforcing Servicer, on behalf of the Trust, and, if no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder)
are able to agree upon the Loss of Value Payment for a Material Defect, the
Seller may elect, in its sole discretion, to pay such Loss of Value Payment to
the Purchaser (or its assignee); provided that a Material Defect as a result of
a Mortgage Loan not constituting a Qualified Mortgage may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Defect in all respects. Provided such payment is made,
this paragraph describes the sole remedy available to the Purchaser and its
assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such

 



-17- 

 

 

Seller (or other responsible repurchasing entity) from the related Non-Serviced
Securitization as a result of such “material document defect” (as such term or
any analogous term is defined in such Non-Serviced Pooling Agreement), then the
Seller shall repurchase such Non-Serviced Mortgage Loan; provided, however, that
such repurchase obligation does not apply to any “material document defect” (as
such term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 

(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied. In the event a Qualified Substitute
Mortgage Loan is substituted for a Mortgage Loan by the Seller as contemplated
by this Section 6, the Seller shall deliver to the Custodian the related
Mortgage File and to the Master Servicer all Escrow Payments and reserve funds
pertaining to such Qualified Substitute Mortgage Loan possessed by it and a
certification to the effect that such Qualified Substitute Mortgage Loan
satisfies all of the requirements of the definition of “Qualified Substitute
Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes or Assignment of
Mortgage or the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase

 



-18- 

 

 

Communication of a Repurchase Request Withdrawal (other than from the Depositor)
or (iv) the Seller rejects or disputes any 15Ga-1 Repurchase Request. Each such
notice shall be given no later than the tenth (10th) Business Day after (A) with
respect to clauses (i) and (iii) of the preceding sentence, receipt of a
Repurchase Communication of a 15Ga-1 Repurchase Request or a Repurchase Request
Withdrawal, as applicable, and (B) with respect to clauses (ii) and (iv) of the
preceding sentence, the occurrence of the event giving rise to the requirement
for such notice, and shall include (1) the identity of the related Mortgage
Loan, (2) the date (x) such Repurchase Communication of such 15Ga-1 Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the 15Ga-1 Repurchase Request was
rejected or disputed, as applicable, and (3) if known, the basis for (x) the
15Ga-1 Repurchase Request (as asserted in the 15Ga-1 Repurchase Request) or (y)
any rejection or dispute of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001718483. 

 



-19- 

 

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7      Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8      Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 



-20- 

 

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Preliminary Prospectus,
the Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller or the Mortgage Loans, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)          The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9      Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm of certified public accountants selected by the Purchaser and the Seller
with respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular and

 



-21- 

 

 

any related disclosure for the initial Form 8-K, including the cost of obtaining
any “comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular, Final
Offering Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Sidley Austin LLP, as counsel to the Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 



-22- 

 

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15      No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment. (a) The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

(b)          The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by electronic transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, email:
leah.nivison@gs.com and gs-refgsecuritization@gs.com, with a copy to: Joe
Osborne, email: joe.osborne@gs.com and gs-refgsecuritization@gs.com, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, email: leah.nivison@gs.com and gs-refgsecuritization@gs.com, with
a copy to: Joe Osborne, email: joe.osborne@gs.com and
gs-refgsecuritization@gs.com, and (iii) in the case of any of the

 



-23- 

 

 

preceding parties, such other address as may hereafter be furnished to the other
party in writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21      No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22      Miscellaneous. This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof. Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement. 

 

* * * * * *

 

-24- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  GS MORTGAGE SECURITIES CORPORATION II       By:  /s/ Leah Nivison     Name:
  Leah Nivison
Title:     Chief Executive Officer

 



  GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership       By:  /s/ Michael Barbieri     Authorized
Representative

 



GS 2017-GS8: GSMC MORTGAGE LOAN PURCHASE AGREEMENT

 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1 

 

 



 

Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) Cut-Off Date Balance ($) Original Term To Maturity (Mos.) Remaining
Term To Maturity (Mos.) Maturity Date Original Amortization Term (Mos.)
Remaining Amortization Term (Mos.) Monthly Debt Service ($) (1) Servicing Fee
Rate (%) Subservicing Fee Rate (%) Interest Accrual Method Ownership Interest
Crossed Group Originator Mortgage Loan Seller Carve-out Guarantor Letter of
Credit Upfront RE Tax Reserve ($) Ongoing RE Tax Reserve ($) Upfront Insurance
Reserve ($) Ongoing Insurance Reserve ($) Upfront Replacement Reserve ($)
Ongoing Replacement Reserve ($) Replacement Reserve Caps ($) Upfront TI/LC
Reserve ($) Ongoing TI/LC Reserve ($) TI/LC Caps ($) Upfront Debt Service
Reserve ($) Ongoing Debt Service Reserve ($) Upfront Deferred Maintenance
Reserve ($) Ongoing Deferred Maintenance Reserve ($) Upfront Environmental
Reserve ($) Ongoing Environmental Reserve ($) Upfront Other Reserve ($) Ongoing
Other Reserve ($) Other Reserve Description Grace Period- Default Grace Period-
Late Fee Cash Management Lockbox General Property Type Prepayment Provision (2)
Interest Accrual Method  Units, Rooms, Sq Ft Unit Description 1 3, 4 21604021
Worldwide Plaza WWP Office, LLC and WWP Amenities Holdings, LLC 825 Eighth
Avenue New York New York New York 10019 3.6045% 3.5913% $100,000,000 100,000,000
120 120 11/6/2027 0 0 $304,550 0.0025% 0.001250% Actual/360 Fee Simple NAP GSMC
GSMC SL Green Operating Partnership, L.P., RXR Real Estate Value Added Fund -
Fund III LP, RXR RE VAF - Fund III Parallel A LP, RXR RE VAF - Fund III Parallel
B LP, RXR RE VAF - Fund III Parallel B (REIT) LP, RXR RE VAF - Fund III Parallel
C LP and RXR RE VAF - Fund III Parallel D LP No $0 $0 $0 $0 $0 $0 $2,500,000 $0
$0 $10,000,000 $0 $0 $0 $0 $0 $0 $0 $0   0 0 Springing Office: Hard
/  Amenities: Springing Office Lockout/24_Defeasance/91_0%/5 Actual/360
2,049,553 SF 2 5 19769519 Residence Inn Anaheim M8 Dev, LLC 640 West Katella
Avenue Anaheim California Orange 92802 4.5960% 4.5715% $78,500,000 78,500,000
120 117 8/6/2027 360 360 $402,238 0.0050% 0.010000% Actual/360 Fee Simple NAP
GSMC GSMC Mayur B. Patel No $198,449 $39,690 $0 $0 $0 $68,982 $0 $0 $0 $0 $0 $0
$0 $0 $0 $0 $0 $0   0 0 Springing Hard Hospitality Lockout/27_Defeasance/89_0%/4
Actual/360 294 Rooms 3 6, 7 21634895 Spectrum Office Portfolio Spectrum OPC, LLC
          4.3325% 4.3180% $70,000,000 70,000,000 120 120 11/6/2027 0 0 $256,239
0.0050% 0.000000% Actual/360   NAP GSMC GSMC Olen Properties Corp. No $0
$127,270 $0 $0 $111,000 $0 $111,000 $670,000 $0 $670,000 $0 $0 $0 $0 $0 $0 $0 $0
  0 0 In Place Hard   Lockout/24_Defeasance/92_0%/4 Actual/360 446,313 SF 3.01  
21634895 Main & Redhill   1124, 1150, 1176 and 1200 Main Street and 18195,
18200, 18201, 18207, 18226, 18242, 18218, 18241, 18251, 18261 and 18271
McDurmott Drive Irvine California Orange 92614                           Fee
Simple                                                         Office    
204,083 SF 3.02   21634895 Two Venture   Two Venture Irvine California Orange
92618                           Fee Simple                                      
                  Office     99,034 SF 3.03   21634895 Pacific Park Business
Center   8-92 Argonaut Aliso Viejo California Orange 92656                      
    Fee Simple                                                         Office  
  99,459 SF 3.04   21634895 One Venture   One Venture Irvine California Orange
92618                           Fee Simple                                      
                  Office     43,737 SF 4   21527765 Life Time Fitness Portfolio
LCN-LNK Folsom (Multi) LLC           4.4330% 4.4185% $57,000,000 57,000,000 120
119 10/6/2027 360 360 $286,546 0.0050% 0.000000% Actual/360   NAP GSMC GSMC LCN
North American Fund II REIT and LNK Partners III, L.P. No $0 $0 $0 $0 $0 $0 $0
$0 $0 $0 $0 $0 $0 $0 $56,075 $0 $1,491,958 $0 LTF Rent Holdback Reserve 0 0 In
Place Hard   Lockout/25_Defeasance/91_0%/4 Actual/360 231,666 SF 4.01   21527765
Life Time Fitness Folsom   110 Serpa Way Folsom California Sacramento 95630    
                      Fee Simple                                                
        Retail     115,998 SF 4.02   21527765 Life Time Fitness Fort Washington
  375 Commerce Drive Fort Washington Pennsylvania Montgomery 19034              
            Fee Simple                                                        
Retail     115,668 SF 5 8 21515086 Starwood Lodging Hotel Portfolio Various    
      4.5985% 4.5852% $50,000,000 50,000,000 60 59 10/5/2022 0 0 $194,265
0.0025% 0.001250% Actual/360   NAP GSMC GSMC SCG Hotel Investors Holdings, L.P.
No $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $34,240,000 $492,981 PIP
Reserve 0 0 Springing Soft Springing Hard   Lockout/12_>YM or 1%/13_Defeasance
or >YM or 1%/30_0%/5 Actual/360 10,576 Rooms 5.001   21515086 Hilton Garden Inn
Glastonbury   85 Glastonbury Boulevard Glastonbury Connecticut Hartford 06033  
                        Fee Simple                                              
          Hospitality     150 Rooms 5.002   21515086 Sheraton Hotel Woodbury  
676 Bielenberg Drive Woodbury Minnesota Washington 55125                        
  Fee Simple                                                         Hospitality
    150 Rooms 5.003   21515086 DoubleTree Holland   650 East 24th Street Holland
Michigan Ottawa 49423                           Fee Simple                      
                                  Hospitality     168 Rooms 5.004   21515086
Lexington Residence Inn   3110 Wall Street Lexington Kentucky Fayette 40513    
                      Fee Simple                                                
        Hospitality     104 Rooms 5.005   21515086 Residence Inn Mystic Groton  
40 Whitehall Avenue Mystic Connecticut New London 06355                        
  Fee Simple                                                         Hospitality
    133 Rooms 5.006   21515086 Lexington Courtyard   3100 Wall Street Lexington
Kentucky Fayette 40513                           Fee Simple                    
                                    Hospitality     103 Rooms 5.007   21515086
Residence Inn Baton Rouge   7061 Commerce Circle Baton Rouge Louisiana East
Baton Rouge 70809                           Fee Simple                          
                              Hospitality     93 Rooms 5.008   21515086
TownePlace Suites Boise Downtown   1455 South Capitol Boulevard Boise Idaho Ada
83706                           Fee Simple                                      
                  Hospitality     121 Rooms 5.009   21515086 San Bernardino
Hampton Inn & Suites   895 East Hospitality Lane San Bernardino California San
Bernardino 92408                           Fee Simple                          
                              Hospitality     114 Rooms 5.01   21515086
Fairfield Inn and Suites Reno Sparks   2085 Brierley Way Sparks Nevada Washoe
89434                           Fee Simple                                      
                  Hospitality     88 Rooms 5.011   21515086 Kalamazoo-Portage
Courtyard   400 Trade Centre Way Portage Michigan Kalamazoo 49002              
            Fee Simple                                                        
Hospitality     90 Rooms 5.012   21515086 Bismarck Residence Inn   3421 North
14th Street Bismarck North Dakota Burleigh 58503                           Fee
Simple                                                         Hospitality    
92 Rooms 5.013   21515086 Residence Inn Southington   778 West Street
Southington Connecticut Hartford 06489                           Fee Simple    
                                                    Hospitality     94 Rooms
5.014   21515086 Bloomington Fairfield Inn & Suites   2401 American Boulevard
East Bloomington Minnesota Hennepin 55425                           Fee Simple  
                                                      Hospitality     129 Rooms
5.015   21515086 Montgomeryville Staybridge Suites   119 Garden Golf Boulevard
North Wales Pennsylvania Montgomery 19454                           Fee Simple  
                                                      Hospitality     105 Rooms
5.016   21515086 TownePlace Suites Pocatello   2376 Via Caporatti Drive
Pocatello Idaho Bannock 83201                           Fee Simple              
                                          Hospitality     93 Rooms 5.017  
21515086 Rockford Residence Inn   7542 Colosseum Drive Rockford Illinois
Winnebago 61107                           Fee Simple                            
                            Hospitality     94 Rooms 5.018   21515086 Residence
Inn Danbury   22 Segar Street Danbury Connecticut Fairfield 06810              
            Fee Simple                                                        
Hospitality     78 Rooms 5.019   21515086 Westminster Hampton Inn   5030 West
88th Place Westminster Colorado Adams 80031                           Fee Simple
                                                        Hospitality     106
Rooms 5.02   21515086 Appleton Residence Inn   310 North Metro Drive Appleton
Wisconsin Outagamie 54913                           Fee Simple                  
                                      Hospitality     66 Rooms 5.021   21515086
Quantico Courtyard   375 Corporate Drive Stafford Virginia Stafford 22554      
                    Fee Simple                                                  
      Hospitality     98 Rooms 5.022   21515086 El Paso Staybridge Suites   6680
Gateway Boulevard East El Paso Texas El Paso 79915                          
Leasehold                                                         Hospitality  
  109 Rooms 5.023   21515086 Fargo Residence Inn   4335 23rd Avenue South Fargo
North Dakota Cass 58104                           Fee Simple                    
                                    Hospitality     92 Rooms 5.024   21515086
Langhorne SpringHill Suites   200 North Buckstown Road Langhorne Pennsylvania
Bucks 19047                           Fee Simple                                
                        Hospitality     91 Rooms 5.025   21515086 Fairfield Inn
and Suites Bethlehem   2140 Motel Drive Bethlehem Pennsylvania Lehigh 18018    
                      Fee Simple                                                
        Hospitality     103 Rooms 5.026   21515086 Mendota Heights Fairfield Inn
& Suites   1330 Northland Drive Mendota Heights Minnesota Dakota 55120          
                Fee Simple                                                      
  Hospitality     118 Rooms 5.027   21515086 Residence Inn Albuquerque   4331
The Lane at 25 Northeast Albuquerque New Mexico Bernalillo 87109                
          Fee Simple                                                        
Hospitality     90 Rooms 5.028   21515086 Residence Inn Kansas City Olathe  
12215 South Strang Line Road Olathe Kansas Johnson 66062                        
  Fee Simple                                                         Hospitality
    90 Rooms 5.029   21515086 Residence Inn Monroe   4960 Millhaven Road Monroe
Louisiana Monroe 71203                           Fee Simple                    
                                    Hospitality     66 Rooms 5.03   21515086
Residence Inn San Antonio North Stone Oak   1115 North Loop 1604 East San
Antonio Texas Bexar 78232                           Fee Simple                  
                                      Hospitality     88 Rooms 5.031   21515086
Amarillo Residence Inn   6700 West Interstate 40 Amarillo Texas Potter 79106    
                      Fee Simple                                                
        Hospitality     78 Rooms 5.032   21515086 TownePlace Suites Scranton  
26 Radcliffe Drive Moosic Pennsylvania Lackawanna 18507                        
  Fee Simple                                                         Hospitality
    110 Rooms 5.033   21515086 SpringHill Suites Waterford   401 North Frontage
Road Waterford Connecticut New London 06385                           Fee Simple
                                                        Hospitality     80 Rooms
5.034   21515086 Madison Residence Inn   4862 Hayes Road Madison Wisconsin Dane
53704                           Fee Simple                                      
                  Hospitality     66 Rooms 5.035   21515086 Peoria, IL Residence
Inn   2000 West War Memorial Drive Peoria Illinois Peoria 61614                
          Fee Simple                                                        
Hospitality     66 Rooms 5.036   21515086 Lafayette Fairfield Inn & Suites  
4000 South Street Lafayette Indiana Tippecanoe 47905                          
Fee Simple                                                         Hospitality  
  78 Rooms 5.037   21515086 Eden Prairie Fairfield Inn & Suites   11325 Viking
Drive Eden Prairie Minnesota Hennepin 55344                           Fee Simple
                                                        Hospitality     90 Rooms
5.038   21515086 Tinley Park Fairfield Inn & Suites   18511 North Creek Drive
Tinely Park Illinois Will 60477                           Fee Simple            
                                            Hospitality     62 Rooms 5.039  
21515086 St. Joseph Hampton Inn   3928 Frederick Boulevard St. Joseph Missouri
Buchanan 64506                           Fee Simple                            
                            Hospitality     59 Rooms 5.04   21515086 Burnsville
Hampton Inn   14400 Nicollet Court Burnsville Minnesota Dakota 55306            
              Fee Simple                                                        
Hospitality     79 Rooms 5.041   21515086 Peoria, IL Courtyard   1928 West War
Memorial Drive Peoria Illinois Peoria 61614                           Fee Simple
                                                        Hospitality     78 Rooms
5.042   21515086 Champaign Courtyard   1811 Moreland Boulevard Champaign
Illinois Champaign 61822                           Leasehold                    
                                    Hospitality     78 Rooms 5.043   21515086
Springfield Courtyard   3462 Freedom Drive Springfield Illinois Sangamon 62704  
                        Fee Simple                                              
          Hospitality     78 Rooms 5.044   21515086 Akron Courtyard   100
Springside Drive Akron Ohio Summit 44333                           Fee Simple  
                                                      Hospitality     78 Rooms
5.045   21515086 El Paso Holiday Inn Express & Suites   6666 Gateway Boulevard
East El Paso Texas El Paso 79915                           Leasehold            
                                            Hospitality     102 Rooms 5.046  
21515086 Memphis SpringHill Suites   2800 New Brunswick Road Memphis Tennessee
Shelby 38133                           Fee Simple                              
                          Hospitality     79 Rooms 5.047   21515086 Tinley Park
Hampton Inn   18501 North Creek Drive Tinely Park Illinois Will 60477          
                Fee Simple                                                      
  Hospitality     63 Rooms 5.048   21515086 Phoenix TownePlace Suites   9425
North Black Canyon Highway Phoenix Arizona Maricopa 85021                      
    Fee Simple                                                        
Hospitality     93 Rooms 5.049   21515086 Woodbury Hampton Inn   1450 Weir Drive
Woodbury Minnesota Washington 55125                           Fee Simple        
                                                Hospitality     63 Rooms 5.05  
21515086 Colorado Springs Fairfield Inn   7085 Commerce Center Drive Colorado
Springs Colorado El Paso 80919                           Fee Simple            
                                            Hospitality     65 Rooms 5.051  
21515086 Wichita Falls Hampton Inn   4217 Kemp Boulevard Wichita Falls Texas
Wichita 76308                           Fee Simple                              
                          Hospitality     74 Rooms 5.052   21515086 Zanesville
Hampton Inn   1009 Spring Street Zanesville Ohio Muskingum 43701                
          Fee Simple                                                        
Hospitality     63 Rooms 5.053   21515086 Holland Fairfield Inn & Suites   2854
West Shore Drive Holland Michigan Ottawa 49424                           Fee
Simple                                                         Hospitality    
62 Rooms 5.054   21515086 Lubbock Hampton Inn   4003 South Loop 289 Lubbock
Texas Lubbock 79423                           Fee Simple                        
                                Hospitality     80 Rooms 5.055   21515086
Phoenix SpringHill Suites   9425 North Black Canyon Highway Phoenix Arizona
Maricopa 85021                           Fee Simple                            
                            Hospitality     81 Rooms 5.056   21515086 Lewisville
Residence Inn   755 Vista Ridge Mall Drive Lewisville Texas Denton 75067        
                  Fee Simple                                                    
    Hospitality     72 Rooms 5.057   21515086 Battle Creek Hampton Inn   1150
Riverside Drive Battle Creek Michigan Calhoun 49015                          
Fee Simple                                                         Hospitality  
  63 Rooms 5.058   21515086 Courtyard Scranton   16 Glenmaura National Boulevard
Moosic Pennsylvania Lackawanna 18507                           Fee Simple      
                                                  Hospitality     120 Rooms
5.059   21515086 Springfield Fairfield Inn & Suites   1870 West 1st Street
Springfield Ohio Clark 45504                           Fee Simple              
                                          Hospitality     60 Rooms 5.06  
21515086 Branson Fairfield Inn & Suites   220 Highway 165 Branson Missouri Taney
65616                           Fee Simple                                      
                  Hospitality     96 Rooms 5.061   21515086 Toledo Fairfield Inn
& Suites   521 West Dussel Drive Maumee Ohio Lucas 43537                        
  Fee Simple                                                         Hospitality
    62 Rooms 5.062   21515086 Corpus Christi Residence Inn   5229 Blanche Moore
Drive Corpus Christi Texas Nueces 78411                           Fee Simple    
                                                    Hospitality     66 Rooms
5.063   21515086 Columbus Homewood Suites   3841 Park Mill Run Drive Hilliard
Ohio Franklin 43026                           Fee Simple                        
                                Hospitality     66 Rooms 5.064   21515086
Houston Brookhollow SpringHill Suites   2750 North Loop West Houston Texas
Harris 77092                           Fee Simple                              
                          Hospitality     79 Rooms 5.065   21515086 Residence
Inn Fort Smith   3005 South 74th Street Fort Smith Arkansas Sebastian 72903    
                      Fee Simple                                                
        Hospitality     78 Rooms 5.066   21515086 Joliet Fairfield Inn & Suites
North   3239 Norman Avenue Joliet Illinois Will 60431                          
Fee Simple                                                         Hospitality  
  60 Rooms 5.067   21515086 Plano Fairfield Inn & Suites   4712 West Plano
Parkway Plano Texas Collin 75093                           Fee Simple          
                                              Hospitality     99 Rooms 5.068  
21515086 Topeka Residence Inn   1620 Southwest Westport Drive Topeka Kansas
Shawnee 66604                           Fee Simple                              
                          Hospitality     66 Rooms 5.069   21515086 Bedford
TownePlace Suites   2301 Plaza Parkway Bedford Texas Tarrant 76021              
            Fee Simple                                                        
Hospitality     85 Rooms 5.07   21515086 Wichita Hampton Inn   9449 East
Corporate Hills Drive Wichita Kansas Sedgwick 67207                          
Fee Simple                                                         Hospitality  
  80 Rooms 5.071   21515086 Holiday Inn Express Malvern   1 Morehall Road Frazer
Pennsylvania Chester 19355                           Fee Simple                
                                        Hospitality     88 Rooms 5.072  
21515086 Greeley Fairfield Inn & Suites   2401 West 29th Street Greeley Colorado
Weld 80631                           Fee Simple                                
                        Hospitality     60 Rooms 5.073   21515086 Amarillo
Fairfield Inn & Suites   6600 West Interstate 40 Amarillo Texas Potter 79106    
                      Fee Simple                                                
        Hospitality     74 Rooms 5.074   21515086 Dallas Homewood Suites   9169
Markville Drive Dallas Texas Dallas 75243                           Fee Simple  
                                                      Hospitality     78 Rooms
5.075   21515086 Oshkosh Fairfield Inn & Suites   1800 South Koeller Street
Oshkosh Wisconsin Winnebago 54902                           Fee Simple          
                                              Hospitality     54 Rooms 5.076  
21515086 Burnsville Fairfield Inn & Suites   14350 Nicollet Court Burnsville
Minnesota Dakota 55306                           Fee Simple                    
                                    Hospitality     61 Rooms 5.077   21515086
Willowbrook Homewood Suites   7655 FM 1960 Road West Houston Texas Harris 77070
                          Fee Simple                                            
            Hospitality     72 Rooms 5.078   21515086 Memphis Fairfield Inn &
Suites   8489 US Highway 64 Memphis Tennessee Shelby 38133                      
    Fee Simple                                                        
Hospitality     62 Rooms 5.079   21515086 Mansfield Hampton Inn   1051 North
Lexington Springmill Road Ontario Ohio Richland 44906                          
Fee Simple                                                         Hospitality  
  61 Rooms 5.08   21515086 Lubbock Fairfield Inn & Suites   4007 South Loop 289
Lubbock Texas Lubbock 79423                           Fee Simple                
                                        Hospitality     62 Rooms 5.081  
21515086 Mishawaka Fairfield Inn & Suites   425 West University Drive Mishawaka
Indiana St. Joseph 46545                           Fee Simple                  
                                      Hospitality     60 Rooms 5.082   21515086
Abilene Hampton Inn   3917 Ridgemont Drive Abilene Texas Taylor 79606          
                Fee Simple                                                      
  Hospitality     63 Rooms 5.083   21515086 Akron Hampton Inn   80 Springside
Drive Akron Ohio Summit 44333                           Fee Simple              
                                          Hospitality     63 Rooms 5.084  
21515086 Fort Worth Hampton Inn   4799 Southwest Loop 820 Fort Worth Texas
Tarrant 76132                           Fee Simple                              
                          Hospitality     79 Rooms 5.085   21515086 Bloomington
Courtyard   310 A Greenbriar Drive Normal Illinois McLean 61761                
          Fee Simple                                                        
Hospitality     78 Rooms 5.086   21515086 Fargo Comfort Suites   4417 23rd
Avenue South Fargo North Dakota Cass 58104                           Fee Simple
                                                        Hospitality     82 Rooms
5.087   21515086 Findlay Fairfield Inn & Suites   2000 Tiffin Avenue Findlay
Ohio Hancock 45840                           Fee Simple                        
                                Hospitality     54 Rooms 5.088   21515086
Stevens Point Fairfield Inn & Suites   5317 US Highway 10 East Stevens Point
Wisconsin Portage 54482                           Fee Simple                    
                                    Hospitality     60 Rooms 5.089   21515086
Quincy Fairfield Inn & Suites   4415 Broadway Street Quincy Illinois Adams 62305
                          Fee Simple                                            
            Hospitality     62 Rooms 5.09   21515086 Findlay Hampton Inn   921
Interstate Drive Findlay Ohio Hancock 45840                           Fee Simple
                                                        Hospitality     61 Rooms
5.091   21515086 Forsyth Fairfield Inn   1417 Hickory Point Drive Forsyth
Illinois Macon 62535                           Fee Simple                      
                                  Hospitality     62 Rooms 5.092   21515086
Muncie Fairfield Inn   4011 West Bethel Avenue Muncie Indiana Delaware 47304    
                      Fee Simple                                                
        Hospitality     63 Rooms 5.093   21515086 Bismarck South Fairfield Inn &
Suites   135 Ivy Avenue Bismarck North Dakota Burleigh 58504                    
      Fee Simple                                                        
Hospitality     61 Rooms 5.094   21515086 Lee’s Summit Fairfield Inn & Suites  
1301 Northeast Windsor Drive Lee’s Summit Missouri Jackson 64086                
          Fee Simple                                                        
Hospitality     54 Rooms 5.095   21515086 Norman Fairfield Inn & Suites   301
Norman Center Court Norman Oklahoma Cleveland 73072                          
Fee Simple                                                         Hospitality  
  74 Rooms 5.096   21515086 Dallas I-635 Fairfield Inn & Suites (Park Central)  
9230 LBJ Freeway Dallas Texas Dallas 75243                           Fee Simple
                                                        Hospitality     94 Rooms
5.097   21515086 Council Bluffs Fairfield Inn & Suites   520 30th Avenue Council
Bluffs Iowa Pottawattamie 51501                           Fee Simple            
                                            Hospitality     60 Rooms 5.098  
21515086 Terre Haute Fairfield Inn & Suites   475 East Margaret Drive Terre
Haute Indiana Vigo 47802                           Fee Simple                  
                                      Hospitality     60 Rooms 5.099   21515086
Waco Fairfield Inn & Suites   5805 Woodway Drive Waco Texas McLennan 76712      
                    Fee Simple                                                  
      Hospitality     62 Rooms 5.1   21515086 Champaign Fairfield Inn & Suites  
1807 Moreland Boulevard Champaign Illinois Champaign 61822                      
    Leasehold                                                        
Hospitality     60 Rooms 5.101   21515086 Houston Brookhollow TownePlace Suites
  12820 Northwest Freeway Houston Texas Harris 77040                          
Fee Simple                                                         Hospitality  
  85 Rooms 5.102   21515086 Corpus Christi Fairfield Inn & Suites   5217 Blanche
Moore Drive Corpus Christi Texas Nueces 78411                           Fee
Simple                                                         Hospitality    
66 Rooms 5.103   21515086 Fargo Fairfield Inn & Suites   3902 9th Avenue
Southwest Fargo North Dakota Cass 58103                           Fee Simple    
                                                    Hospitality     60 Rooms
5.104   21515086 Galesburg Fairfield Inn & Suites   901 West Carl Sandburg Drive
Galesburg Illinois Knox 61401                           Fee Simple              
                                          Hospitality     54 Rooms 5.105  
21515086 Abilene Fairfield Inn & Suites   3902 Turner Plaza Abilene Texas Taylor
79606                           Fee Simple                                      
                  Hospitality     71 Rooms 5.106   21515086 Billings Fairfield
Inn & Suites   2026 Overland Avenue Billings Montana Yellowstone 59102          
                Fee Simple                                                      
  Hospitality     60 Rooms 5.107   21515086 Peru Fairfield Inn & Suites   4385
Venture Drive Peru Illinois La Salle 61354                           Fee Simple
                                                        Hospitality     62 Rooms
5.108   21515086 Mesquite Fairfield Inn & Suites   4020 Towne Crossing Boulevard
Mesquite Texas Dallas 75150                           Leasehold                
                                        Hospitality     80 Rooms 5.109  
21515086 San Angelo Hampton Inn   2959 Loop 306 San Angelo Texas Tom Green 76904
                          Fee Simple                                            
            Hospitality     63 Rooms 5.11   21515086 Bismarck North Fairfield
Inn & Suites   1120 East Century Avenue Bismarck North Dakota Burleigh 58503    
                      Fee Simple                                                
        Hospitality     61 Rooms 5.111   21515086 Willowbrook Hampton Inn   7645
FM 1960 Road West Houston Texas Harris 77070                           Fee
Simple                                                         Hospitality    
74 Rooms 5.112   21515086 Toledo Country Inn & Suites   541 West Dussel Drive
Maumee Ohio Lucas 43537                           Fee Simple                    
                                    Hospitality     62 Rooms 5.113   21515086
Dubuque Fairfield Inn   3400 Dodge Street Dubuque Iowa Dubuque 52003            
              Fee Simple                                                        
Hospitality     55 Rooms 5.114   21515086 Kankakee Fairfield Inn   1550 North
State Route 50 Bourbonnais Illinois Kankakee 60914                           Fee
Simple                                                         Hospitality    
57 Rooms 5.115   21515086 Canton Fairfield Inn & Suites   5285 Broadmoor Circle
Northwest Canton Ohio Stark 44709                           Fee Simple          
                                              Hospitality     60 Rooms 5.116  
21515086 Westchase Fairfield Inn & Suites   2400 West Sam Houston Parkway South
Houston Texas Harris 77042                           Fee Simple                
                                        Hospitality     80 Rooms 5.117  
21515086 Lima Fairfield Inn   2179 Elida Road Lima Ohio Allen 45805            
              Fee Simple                                                        
Hospitality     62 Rooms 5.118   21515086 Owatonna Country Inn & Suites   130
Allan Avenue Owatonna Minnesota Steele 55060                           Fee
Simple                                                         Hospitality    
48 Rooms 5.119   21515086 Saginaw Fairfield Inn   5200 Cardinal Square Boulevard
Saginaw Michigan Saginaw 48604                           Fee Simple            
                                            Hospitality     76 Rooms 5.12  
21515086 Youngstown Hampton Inn   7395 Tiffany South Youngstown Ohio Mahoning
44514                           Fee Simple                                      
                  Hospitality     63 Rooms 5.121   21515086 Longview Fairfield
Inn & Suites   3305 North 4th Street Longview Texas Gregg 75605                
          Fee Simple                                                        
Hospitality     62 Rooms 5.122   21515086 Middletown Fairfield Inn   6750
Roosevelt Parkway Middletown Ohio Butler 45044                           Fee
Simple                                                         Hospitality    
57 Rooms 5.123   21515086 Mishawaka Best Western Plus   445 West University
Drive Mishawaka Indiana St. Joseph 46545                           Fee Simple  
                                                      Hospitality     61 Rooms
5.124   21515086 Tyler Fairfield Inn & Suites   1945 West Southwest Loop 323
Tyler Texas Smith 75701                           Fee Simple                    
                                    Hospitality     62 Rooms 5.125   21515086
Stafford Hampton Inn   4714 Techniplex Drive Stafford Texas Fort Bend 77477    
                      Fee Simple                                                
        Hospitality     85 Rooms 5.126   21515086 Lincoln Fairfield Inn & Suites
  4221 Industrial Avenue Lincoln Nebraska Lancaster 68504                      
    Fee Simple                                                        
Hospitality     60 Rooms 5.127   21515086 Saginaw Comfort Suites   5180 Cardinal
Square Boulevard Saginaw Michigan Saginaw 48604                           Fee
Simple                                                         Hospitality    
65 Rooms 5.128   21515086 Humble Fairfield Inn & Suites   20525 Highway 59 North
Humble Texas Harris 77338                           Fee Simple                  
                                      Hospitality     62 Rooms 5.129   21515086
Corpus Christi Country Inn & Suites   5209 Blanche Moore Drive Corpus Christi
Texas Nueces 78411                           Fee Simple                        
                                Hospitality     62 Rooms 5.13   21515086
Youngstown Fairfield Inn & Suites   7397 Tiffany South Youngstown Ohio Mahoning
44514                           Fee Simple                                      
                  Hospitality     62 Rooms 5.131   21515086 Stillwater Fairfield
Inn & Suites   418 East Hall of Fame Avenue Stillwater Oklahoma Payne 74075    
                      Fee Simple                                                
        Hospitality     62 Rooms 5.132   21515086 Quail Springs Fairfield Inn &
Suites   13520 Plaza Terrace Oklahoma City Oklahoma Oklahoma 73120              
            Fee Simple                                                        
Hospitality     62 Rooms 5.133   21515086 Temple Fairfield Inn & Suites   1402
Southwest H.K. Dodgen Loop Temple Texas Bell 76504                           Fee
Simple                                                         Hospitality    
60 Rooms 5.134   21515086 Topeka Fairfield Inn   1530 Southwest Westport Drive
Topeka Kansas Shawnee 66604                           Fee Simple                
                                        Hospitality     62 Rooms 5.135  
21515086 Lincoln Comfort Suites   4231 Industrial Avenue Lincoln Nebraska
Lancaster 68504                           Fee Simple                            
                            Hospitality     59 Rooms 5.136   21515086 Wichita
Comfort Inn   9525 East Corporate Hills Drive Wichita Kansas Sedgwick 67207    
                      Fee Simple                                                
        Hospitality     57 Rooms 5.137   21515086 Bloomington Comfort Suites  
310 B Greenrbriar Drive Normal Illinois McLean 61761                          
Fee Simple                                                         Hospitality  
  59 Rooms 5.138   21515086 Grand Forks Fairfield Inn   3051 South 34th Street
Grand Forks North Dakota Grand Forks 58201                           Fee Simple
                                                        Hospitality     61 Rooms
6 9, 10 21515092 Bass Pro & Cabela’s Portfolio SPT Prairie 1 CB Drive, LLC, SPT
Prairie 200 BP Drive, LLC, SPT Prairie 210 Demers Avenue, LLC, SPT Prairie 1000
CB Drive, LLC, SPT Prairie 2250 Gatlin Blvd., LLC, SPT Prairie 2427 N. Greenwich
Road, LLC, SPT Prairie 2502 W. CB Drive, LLC, SPT Prairie 2700 Market Place
Drive, LLC, SPT Prairie 3900 CB Drive, LLC, SPT Prairie 5500 Cornerstone North
Blvd., LLC, SPT Prairie 7090 CB Drive NW, LLC, SPT Prairie 7700 CB Drive, LLC,
SPT Prairie 10670 CB Drive, LLC, SPT Prairie 10501 Palm River Road, LLC, SPT
Prairie 17907 IH-10 West, LLC and SPT Prairie 20200 Rogers Drive, LLC          
4.3790% 4.3645% $47,500,000 47,500,000 120 119 10/6/2027 0 0 $175,743 0.0050%
0.000000% Actual/360   NAP GSMC, WFB, UBS AG GSMC Starwood Property Trust, Inc.
No $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0 10 days grace, two
times during the term of the loan, other than the payment due on the Maturity
Date Springing Hard   Lockout/24_>YM or 1%/1_Defeasance or >YM or 1%/88_0%/7
Actual/360 1,896,527 SF 6.01   21515092 Cabela’s Rogers   20200 Rogers Drive
Rogers Minnesota Hennepin 55374                           Fee Simple            
                                            Retail     186,379 SF 6.02  
21515092 Cabela’s Lone Tree   10670 Cabela Drive Lone Tree Colorado Douglas
80124                           Fee Simple                                      
                  Retail     108,077 SF 6.03   21515092 Bass Pro San Antonio  
17907 IH-10 West San Antonio Texas Bexar 78257                           Fee
Simple                                                         Retail    
184,656 SF 6.04   21515092 Cabela’s Allen   1 Cabela Drive Allen Texas Collin
75002                           Fee Simple                                      
                  Retail     107,329 SF 6.05   21515092 Cabela’s Lehi   2502
West Cabelas Boulevard Lehi Utah Utah 84043                           Fee Simple
                                                        Retail     169,713 SF
6.06   21515092 Bass Pro Tampa   10501 Palm River Road Tampa Florida
Hillsborough 33619                           Fee Simple                        
                                Retail     132,734 SF 6.07   21515092 Cabela’s
Hammond   7700 Cabela Drive Hammond Indiana Lake 46324                          
Fee Simple                                                         Retail    
188,745 SF 6.08   21515092 Bass Pro Round Rock   200 Bass Pro Drive Round Rock
Texas Williamson 78665                           Fee Simple                    
                                    Retail     120,763 SF 6.09   21515092
Cabela’s Fort Mill   1000 Cabelas Drive Fort Mill South Carolina York 29708    
                      Fee Simple                                                
        Retail     104,476 SF 6.1   21515092 Cabela’s Wichita   2427 North
Greenwich Road Wichita Kansas Sedgwick 67226                           Fee
Simple                                                         Retail     80,699
SF 6.11   21515092 Cabela’s Owatonna   3900 Cabelas Drive Owatonna Minnesota
Steele 55060                           Fee Simple                              
                          Retail     161,987 SF 6.12   21515092 Cabela’s
Centerville   5500 Cornerstone North Boulevard Centerville Ohio Montgomery 45440
                          Fee Simple                                            
            Retail     71,872 SF 6.13   21515092 Cabela’s Huntsville   7090
Cabela Drive Northwest Huntsville Alabama Madison 35806                        
  Fee Simple                                                         Retail    
82,443 SF 6.14   21515092 Bass Pro Port St. Lucie   2250 Southwest Gatlin
Boulevard Port St. Lucie Florida Saint Lucie 34953                           Fee
Simple                                                         Retail     86,637
SF 6.15   21515092 Cabela’s Waco   2700 Market Place Drive Waco Texas McLennan
76711                           Fee Simple                                      
                  Retail     43,263 SF 6.16   21515092 Cabela’s East Grand Forks
  210 Demers Avenue East Grand Forks Minnesota Polk 56721                      
    Fee Simple                                                         Retail  
  66,754 SF 7 11 177043 Loma Linda WI Loma Linda, LLC 26001 Redlands Boulevard
Loma Linda California San Bernardino 92373 3.5900% 3.5755% $47,500,000
47,500,000 120 116 7/6/2027 0 0 $144,078 0.0025% 0.002500% Actual/360 Fee Simple
NAP GSMC GSMC Easterly Government Properties LP No $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
$0 $0 $0 $0 $0 $0 $0 $0   0 0 Springing Hard Office
Lockout/28_Defeasance/87_0%/5 Actual/360 327,614 SF 8 12, 13 157723 Olympic
Tower OT Real Estate Owner LLC 645, 647 & 651 Fifth Avenue and 10 East 52nd
Street New York New York New York 10022 3.9539% 3.9407% $44,000,000 44,000,000
120 114 5/6/2027 0 0 $146,992 0.0025% 0.001250% Actual/360 Leasehold NAP GSMC,
DBNY, MSBNA GSMC OPG Investment Holdings (US), LLC, Crown Retail Services LLC,
Centurian Management Corporation and Crown 600 Broadway LLC No $0 $0 $298,431 $0
$25,989,597 $0 $0 $21,357,936 $0 $0 $0 $0 $0 $0 $0 $0 $13,997,581 $153,680 Free
Rent Reserve ($11,843,236), Upfront Ground Rent Reserve ($2,154,345), Monthly
Ground Rent Reserve ($153,680) 0 3 days grace, once per trailing 12-month period
In Place Hard Mixed Use Lockout/30_Defeasance/83_0%/7 Actual/360 525,372 SF 9 14
39092325 The Triangle Triangle Center, LLC 1870 Harbor Boulevard Costa Mesa
California Orange 92627 4.4630% 4.4385% $41,250,000 41,250,000 120 120 11/6/2027
360 360 $208,102 0.0050% 0.010000% Actual/360 Fee Simple NAP GSMC GSMC Kamyar
Mateen and Tyler Mateen No $0 $52,967 $0 $0 $0 $3,409 $0 $1,250,000 $0
$1,000,000 $0 $0 $0 $0 $0 $0 $813,873 $0 Unfunded Obligations Reserve 0 0
Springing Hard Retail Lockout/24_Defeasance/92_0%/4 Actual/360 204,523 SF 10 15
19782256 Westin Palo Alto Pacific Land Development Venture, L.P. and Palo Alto
Hotel Development Venture, L.P. 675 El Camino Real Palo Alto California Santa
Clara 94301 4.7360% 4.7140% $40,000,000 40,000,000 120 111 2/6/2027 360 360
$208,322 0.0025% 0.010000% Actual/360 Fee Simple and Leasehold NAP LSTAR GSMC
Clement Chen, III No $230,402 $47,470 $43,485 $7,248 $0 $83,405 $4,000,000 $0 $0
$0 $0 $0 $0 $0 $0 $0 $50,744 $0 Ground Lease Reserve 0 0 Springing Hard
Hospitality Lockout/33_Defeasance/83_0%/4 Actual/360 184 Rooms 11 16 21621233
Inn at the Market Market Place Center, Ltd. 86 Pine Street Seattle Washington
King 98101 4.6480% 4.6335% $35,000,000 35,000,000 120 120 11/6/2027 360 360
$180,431 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Craig Schafer No
$54,912 $27,456 $0 $0 $0 $30,676 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0 0
Springing Springing Hospitality Lockout/11_>YM or 1%/104_0%/5 Actual/360 76
Rooms 12 11, 17, 18, 19, 20 148123 Long Island Prime Portfolio - Uniondale 333
Earle Ovington Boulevard SPE LLC and Rexcorp Plaza SPE LLC           4.4500%
4.4305% $33,770,000 33,770,000 120 115 6/6/2027 0 0 $126,970 0.0025% 0.007500%
Actual/360   NAP GSMC, Barclays GSMC RXR Properties Holdings LLC No $2,049,623
$906,920 $0 $0 $0 $33,207 $0 $3,350,000 $199,244 $0 $0 $0 $0 $55,603 $0 $0
$11,709,150 $0 Unfunded Obligations Reserve ($11,598,910.73), Ground Rent
Reserve ($110,239.50) 0 5 days grace, once per calendar year Springing Hard  
Lockout/29_Defeasance/84_0%/7 Actual/360 1,750,761 SF 12.01   148123 RXR Plaza  
625 RXR Plaza Uniondale New York Nassau 11553                          
Leasehold                                                         Office    
1,085,298 SF 12.02   148123 Omni   333 Earle Ovington Boulevard Uniondale New
York Nassau 11553                           Leasehold                          
                              Office     665,463 SF 13 11, 21 19511323 90 Fifth
Avenue 90 Fifth Owner, LLC 90 Fifth Avenue New York New York New York 10011
4.3070% 4.2925% $33,750,000 33,750,000 120 116 7/6/2027 0 0 $122,817 0.0025%
0.002500% Actual/360 Fee Simple NAP GSMC GSMC Aby Rosen and Michael Fuchs No $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $5,352,756 $0 Unfunded Obligations
Reserve 0 0 Springing Hard Mixed Use Lockout/28_Defeasance/87_0%/5 Actual/360
139,921 SF 14 11 19540745 Petco Corporate Headquarters FidoCo Property LLC 10850
Via Fontera San Diego California San Diego 92127 4.1685% 4.1540% $30,500,000
30,500,000 120 117 8/6/2027 0 0 $107,421 0.0025% 0.002500% Actual/360 Fee Simple
NAP GSMC GSMC USRA Net Lease II Capital Corp. No $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
$0 $0 $0 $0 $0 $0 $605,000 $0 Rental Escrow Reserve 0 0 In Place Hard Office
Lockout/11_>YM or 1%/104_0%/5 Actual/360 257,040 SF 15 9 21515093 Cabela’s
Industrial Portfolio SPT Prairie 100 Distribution Road, LLC, SPT Prairie 2000
West CB Way, LLC and SPT Prairie 33901 State Highway 35, LLC           4.3590%
4.3445% $28,400,000 28,400,000 120 119 10/6/2027 0 0 $104,596 0.0050% 0.000000%
Actual/360   NAP GSMC, UBS AG, WFB GSMC Starwood Property Trust, Inc. No $0 $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0 10 days grace, twice during
the term of the loan Springing Hard   Lockout/24_>YM or 1%/1_Defeasance or >YM
or 1%/88_0%/7 Actual/360 2,894,885 SF 15.01   21515093 Cabela’s Prairie du Chien
  501 Cliffhaven Road Prairie du Chien Wisconsin Crawford 53821                
          Fee Simple                                                        
Industrial     1,130,862 SF 15.02   21515093 Cabela’s Triadelphia   100
Distribution Road Triadelphia West Virginia Ohio 26059                          
Fee Simple                                                         Industrial  
  1,165,360 SF 15.03   21515093 Cabela’s Tooele   2000 West Cabelas Way Tooele
Utah Tooele 84074                           Fee Simple                          
                              Industrial     598,663 SF 16 22 21527879 One Allen
Center BRI 1873 One Allen, LLC 700 Central Expressway South Allen Texas Collin
75013 4.3210% 4.2765% $22,700,000 22,700,000 60 59 10/6/2022 360 360 $112,616
0.0050% 0.030000% Actual/360 Fee Simple NAP GSMC GSMC Accesso Investment
Properties VI. LLLP and Accesso Investment Properties VI (US), LLLP No $464,272
$34,157 $0 $0 $0 $2,508 $0 $1,700,000 $0 $1,700,000 $0 $0 $0 $0 $0 $0 $0 $0   0
0 Springing Hard Office Lockout/25_Defeasance/31_0%/4 Actual/360 150,509 SF 17
23 21515087 Waxahachie Marketplace Waxahachie Dunhill LLC 1700 North Highway 77
Waxahachie Texas Ellis 75165 4.7355% 4.7210% $21,750,000 21,750,000 120 119
10/6/2027 360 360 $113,268 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC
William L. Hutchinson No $385,283 $28,346 $0 $0 $0 $1,467 $0 $300,000 $0
$300,000 $0 $0 $0 $0 $0 $0 $235,707 $0 Unfunded Obligations Reserve 0 0
Springing Springing Retail Lockout/25_Defeasance/91_0%/4 Actual/360 175,983 SF
18   21660274 Space Mart Pennsylvania Portfolio Hatfield Depot Self Storage,
LLC, Lower Allen Township Storage, LLC and Stor-All Self Storage, LLC          
4.6210% 4.6065% $20,650,000 20,650,000 120 120 11/6/2027 360 360 $106,120
0.0050% 0.000000% Actual/360   NAP GSMC GSMC Jeffrey A. Grubb, David N. Hill,
Robert E. Poole, Jr. and BDR Properties, Inc. No $37,718 $18,859 $9,882 $1,750
$0 $2,692 $0 $0 $0 $0 $0 $0 $12,705 $0 $0 $0 $0 $0   0 0 Springing Springing  
Lockout/24_Defeasance/92_0%/4 Actual/360 215,383 SF 18.01   21660274 Space Mart
State College PA   757 North Science Park Road and 2172 Sandy Drive State
College Pennsylvania Centre 16803                           Fee Simple          
                                              Self Storage     82,850 SF 18.02  
21660274 Space Mart Mechanicsburg PA   4751 Westport Drive Lower Allen
Pennsylvania Cumberland 17055                           Fee Simple              
                                          Self Storage     74,445 SF 18.03  
21660274 Space Mart Hatfield PA   549 South Main Street  Hatfield Pennsylvania
Montgomery 19440                           Fee Simple                          
                              Self Storage     58,088 SF 19 11 AB01AK Shops at
Boardman WAOP Properties, LLC and The Shops at Boardman Park Properties, LLC
377-381, 385-413, 427-445, 453, 457, 463, 521-561 and 717 Boardman Poland Road
Boardman Ohio Mahoning 44512 4.6805% 4.6260% $19,600,000 19,600,000 120 115
6/6/2027 360 360 $101,423 0.0025% 0.042500% Actual/360 Fee Simple NAP GSMC GSMC
David L. Handel No $269,269 $53,854 $39,875 $6,646 $0 $5,788 $0 $500,000 $20,833
$750,000 $0 $0 $0 $0 $0 $0 $0 $0   0 5 days grace, one time during the term of
the loan, other than the payment due on the Maturity Date Springing Springing
Retail Lockout/29_Defeasance/86_0%/5 Actual/360 315,724 SF 20   21660275 Space
Mart New Jersey Portfolio Blackwood Storage, LLC, Winslow Township Storage, LLC
and Franconia Storage, LLC           4.6810% 4.6665% $18,700,000 18,700,000 120
120 11/6/2027 360 360 $96,772 0.0050% 0.000000% Actual/360   NAP GSMC GSMC
Jeffrey A. Grubb, David N. Hill, Robert E. Poole, Jr. and BDR Properties, Inc.
No $48,553 $24,277 $10,817 $1,906 $0 $2,551 $0 $0 $0 $0 $0 $0 $19,135 $0 $0 $0
$0 $0   0 0 Springing Springing   Lockout/24_Defeasance/92_0%/4 Actual/360
204,100 SF 20.01   21660275 Space Mart Sicklerville NJ   376 Berlin Cross Keys
Road Winslow New Jersey Camden 08081                           Fee Simple      
                                                  Self Storage     79,300 SF
20.02   21660275 Space Mart Souderton PA   18 Souderton Hatfield Pike Souderton
Pennsylvania Montgomery 18964                           Fee Simple              
                                          Self Storage     59,625 SF 20.03  
21660275 Space Mart Blackwood NJ   851 North Black Horse Pike  Blackwood New
Jersey Camden 08012                           Fee Simple                        
                                Self Storage     65,175 SF 21   21643311 Colonia
Verde ROK Colonia Verde LLC 7111-7189 East Tanque Verde Road Tucson Arizona Pima
85715 4.8720% 4.8275% $17,800,000 17,800,000 120 120 11/6/2027 360 360 $94,167
0.0050% 0.030000% Actual/360 Fee Simple NAP GSMC GSMC Ronald O. Keil No $30,960
$15,480 $6,807 $3,403 $0 $1,830 $0 $0 $4,167 $225,000 $0 $0 $0 $0 $25,625 $0 $0
$0   0 0 Springing Springing Retail Lockout/24_Defeasance/92_0%/4 Actual/360
98,937 SF 22   19765488 1301 University Avenue 1301 University Avenue, LLC 1301
University Avenue Southeast Minneapolis Minnesota Hennepin 55414 4.9720% 4.9575%
$16,500,000 16,444,538 120 117 8/6/2027 360 357 $88,293 0.0050% 0.000000%
Actual/360 Fee Simple NAP GSBI GSMC Brett M. Naylor and Ardath K. Solsrud No
$178,206 $29,062 $47,387 $3,645 $0 $2,683 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0  
0 0 Springing Soft Multifamily Lockout/27_Defeasance/89_0%/4 Actual/360 92 Units
23   21660279 Heritage Marketplace MD Heritage, LP 350, 366, 384 and 388 North
Gilbert Road Gilbert Arizona Maricopa 85234 4.6590% 4.6170% $15,750,000
15,750,000 120 120 11/6/2027 360 360 $81,298 0.0025% 0.030000% Actual/360 Fee
Simple NAP GSMC GSMC Mathew Rosenblatt, John Berman, Eric J. Wichterman, Corrine
R. Wichterman and Eric J. Wichterman and Corrine R. Wichterman, co-trustees of
the Eric J. Wichterman and Corrine R. Wichterman Trust u/a/d June 3, 2008,
2007419 Ontario Inc. and 2007414 Ontario Inc. No $9,063 $4,531 $2,183 $1,092 $0
$1,136 $40,900 $0 $4,544 $200,000 $0 $0 $0 $0 $0 $0 $363,089 $0 Unfunded
Obligations Reserve 0 0 Springing Springing Retail Lockout/24_Defeasance/92_0%/4
Actual/360 54,533 SF 24 4, 24, 25 21656773 Esperanza Operadora Hotel Esperanza,
S. de R.L. de C.V. Carretera Transpeninsular Km. 7 Mz 10, Punta Ballena Cabo San
Lucas Mexico NAP NAP 4.9435% 4.9290% $15,000,000 15,000,000 120 120 11/6/2027 0
0 $62,652 0.0050% 0.000000% Actual/360 Fee Simple NAP GSBI GSMC Flynn Properties
Inc., Levy Family Partners, LLC and The Freidkin Group No $0 $0 $0 $71,756
$786,478 $92,716 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0 0 In Place Hard
Hospitality Lockout/24_Defeasance/92_0%/4 Actual/360 51 Rooms 25   19939076
Champions of the West Champions of the West Plaza of Nevada LLC 12250 El Camino
Real San Diego California San Diego 92130 4.0000% 3.9855% $14,250,000 14,250,000
120 118 9/6/2027 0 0 $48,160 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC
GSMC John P. Junge and John P. Junge, as Trustee of the Junge Revocable Trust
Dated July 12, 2016 No $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0
0 Springing Springing Office Lockout/26_Defeasance/90_0%/4 Actual/360 72,089 SF
26   2157728 Goodfriend Self Storage 4301 Tonnelle Storage, LLC 4301 Tonnelle
Avenue North Bergen New Jersey Hudson 07047 4.7235% 4.7090% $13,400,000
13,400,000 120 120 11/6/2027 360 360 $69,687 0.0050% 0.000000% Actual/360 Fee
Simple NAP GSMC GSMC Stephen L. Clark and Marc Slayton No $0 $0 $0 $0 $0 $748
$17,960 $0 $0 $0 $0 $0 $0 $0 $30,000 $0 $0 $0   0 0 None None Self Storage
Lockout/24_Defeasance/92_0%/4 Actual/360 89,800 SF 27   19766183 Michaels Plaza
 10345 Magnolia Ave LLC 10303-10357 Magnolia Avenue Riverside California
Riverside 92505 4.3090% 4.2945% $13,300,000 13,300,000 120 117 8/6/2027 0 0
$48,421 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Kyung (Catherine)
Kim No $72,108 $14,422 $3,307 $1,654 $0 $0 $0 $0 $0 $0 $0 $0 $23,256 $0 $0 $0 $0
$0   0 0 Springing Springing Retail Lockout/27_Defeasance/89_0%/4 Actual/360
63,182 SF 28   21660276 Space Mart Virginia Portfolio Commonwealth Centre
Storage, LLC and Janke Road Storage, LLC           4.6810% 4.6665% $12,650,000
12,650,000 120 120 11/6/2027 360 360 $65,463 0.0050% 0.000000% Actual/360   NAP
GSMC GSMC Jeffrey A. Grubb, David N. Hill, Robert E. Poole, Jr. and BDR
Properties, Inc. No $24,158 $8,375 $7,126 $1,256 $0 $1,692 $0 $0 $0 $0 $0 $0
$10,476 $0 $0 $0 $0 $0   0 0 Springing Springing   Lockout/24_Defeasance/92_0%/4
Actual/360 135,450 SF 28.01   21660276 Space Mart Midlothian VA   5300
Commonwealth Centre Parkway  Midlothian Virginia Chesterfield 23112            
              Fee Simple                                                        
Self Storage     68,400 SF 28.02   21660276 Space Mart Richmond VA   6208 Jahnke
Road  Richmond Virginia Richmond City 23225                           Fee Simple
                                                        Self Storage     67,050
SF 29   19789193 Shops of Grand Canyon Grand Canyon Center, LP 4115, 4145, 4165,
4195 and 4215 South Grand Canyon Drive Las Vegas Nevada Clark 89147 4.2010%
4.1465% $12,500,000 12,500,000 120 118 9/6/2027 360 360 $61,134 0.0050%
0.040000% Actual/360 Fee Simple NAP GSMC GSMC Kamyar Mateen No $8,150 $8,150
$4,041 $2,021 $0 $1,078 $0 $0 $6,739 $300,000 $0 $0 $0 $0 $0 $0 $56,550 $0
Unfunded Obligations Reserve 0 0 Springing Springing Retail
Lockout/26_Defeasance/90_0%/4 Actual/360 64,770 SF 30   21509639 Darmstadt
Crossing Sansone Darmstadt, LLC 600 East Boonville New Harmony Road Evansville
Indiana Vanderburgh 47725 4.2751% 4.2206% $9,700,000 9,687,848 120 119 10/6/2027
360 359 $47,861 0.0050% 0.040000% Actual/360 Fee Simple NAP GSMC GSMC James G.
Sansone, Timothy G. Sansone, Douglas G. Sansone and Nicholas G. Sansone No $0
$17,733 $6,004 $1,835 $0 $918 $50,000 $0 $4,167 $150,000 $0 $0 $0 $0 $0 $0
$113,553 $0 Unfunded Obligations Reserve 0 0 Springing Springing Retail
Lockout/25_>YM or 1%/91_0%/4 Actual/360 73,476 SF 31 26 21527705 6502-6530 South
Academy Boulevard Addison Cheyenne, LLC 6502-6530 South Academy Boulevard
Colorado Springs Colorado El Paso 80906 4.6880% 4.6735% $7,350,000 7,350,000 120
119 10/6/2027 360 360 $38,067 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC
GSMC Aric Lasky, Timothy Siegel and Randy Banchik No $68,344 $13,669 $0 $0 $0
$694 $0 $104,000 $9,583 $219,000 $0 $0 $172,128 $0 $0 $0 $17,583 $0 Unfunded
Obligations Reserve 0 0 Springing Hard Retail Lockout/11_>YM or 1%/14_Defeasance
or >YM or 1%/91_0%/4 Actual/360 41,667 SF 32   21631918 Eliot Street Center
Jefferson Park Holdings, LLC 2901-2915 West 25th Avenue Denver Colorado Denver
80211 4.8850% 4.8230% $7,200,000 7,200,000 120 120 11/6/2027 360 360 $38,147
0.0025% 0.050000% Actual/360 Fee Simple NAP GSBI GSMC Nathan Adams No $7,652
$1,275 $5,260 $2,630 $0 $537 $0 $0 $452 $16,200 $0 $0 $0 $0 $0 $0 $0 $0   0 0
Springing Springing Mixed Use Lockout/24_Defeasance/92_0%/4 Actual/360 7,224 SF
33 27, 28 21570577 Cash Wise Center MO Cloud, LLC 1001 Fourth Street Southeast
St. Cloud Minnesota Benton 56304 4.6430% 4.5685% $6,570,000 6,570,000 120 119
10/6/2027 360 360 $33,850 0.0050% 0.060000% Actual/360 Fee Simple NAP GSMC GSMC
John I. Silverman No $12,552 $12,552 $0 $0 $50,000 $0 $50,000 $150,000 $0
$150,000 $0 $0 $0 $0 $0 $0 $0 $0   0 0 Springing Springing Retail
Lockout/25_Defeasance/90_0%/5 Actual/360 70,900 SF 34   20266245 Ocoee Crossing
Ocoee Crossing Associates LLC 211-225 Ocoee Crossing Northwest Cleveland
Tennessee Bradley 37312 4.4255% 4.3635% $6,500,000 6,500,000 120 119 10/6/2027
360 360 $32,647 0.0025% 0.050000% Actual/360 Fee Simple NAP GSMC GSMC Todd A.
Sachse No $77,428 $8,603 $0 $0 $1,415 $1,415 $0 $5,000 $5,000 $180,000 $0 $0 $0
$0 $0 $0 $0 $0   0 0 Springing Springing Retail Lockout/25_Defeasance/91_0%/4
Actual/360 62,904 SF 35 29 21577407 WoodSpring Suites Nashville Southeast VP1
Music City LLC 515 Metroplex Drive Nashville Tennessee Davidson 37211 4.8830%
4.8285% $6,250,000 6,250,000 120 120 11/6/2027 240 240 $40,844 0.0050% 0.040000%
Actual/360 Fee Simple NAP GSMC GSMC Donald L. Howard, Jr., Timothy G. Howard and
Jeffrey A. Yeary No $0 $5,576 $0 $0 $0 $7,309 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
$0   0 0 Springing Springing Hospitality Lockout/11_>YM or 1%/105_0%/4
Actual/360 123 Rooms 36   21509640 Albertsons Henderson ALV 1, LLC and ALV 2,
LLC 190 North Boulder Highway Henderson Nevada Clark 89015 4.3898% 4.3352%
$5,170,000 5,170,000 120 119 10/6/2027 0 0 $19,175 0.0050% 0.040000% Actual/360
Fee Simple NAP GSMC GSMC Mark Kooklani, Mina Kooklani and Mark Kooklani, as
Trustee of the Kooklani Family Revocable Living Trust Dated August 22, 1996 No
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0   0 0 Springing Springing
Retail Lockout/25_Defeasance/91_0%/4 Actual/360 58,254 SF

 

1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period.                                                   2 The open period is
inclusive of the Maturity Date.                                                
  3 The Mortgage Loan is a non-controlling part of a whole loan structure that
will be serviced under the WPT 2017-WWP securitization transaction. See “The
Whole Loans” in the prospectus for additional details.                          
                        4 The lockout period will be at least 24 payment dates
beginning with and including the first payment date of December 2017. For the
purpose of this prospectus, the assumed lockout period of 24 payment dates is
based on the expected GSMS 2017-GS8 securitization closing date in November
2017. The actual lockout period may be longer.                                  
            5 The Ongoing Replacement Reserve is an FF&E reserve in an amount
equal to (i) for the Due Dates occurring in September 2017 through August 2018,
$68,982 and (ii) thereafter the greater of (a) the monthly amount required to be
reserved pursuant to the franchise agreement for the replacement of FF&E or (b)
1/12th of 4% of the operating income of the Mortgaged Property for the previous
12 month period as determined on the anniversary of the last day of the calendar
month in August.                                       6 On each Due Date, if
and to the extent the amount contained in the TI/LC reserve account is less than
$670,000, the borrower is required to deposit into the TI/LC reserve account an
Ongoing TI/LC Reserve amount equal to $27,895.                                  
                7 On each Due Date, if and to the extent the amount contained in
the replacement reserve account is less than the $111,000, the borrower is
required to deposit into the replacement reserve account an Ongoing Replacement
Reserve amount equal to $9,289.                                                
  8 The Mortgage Loan is a non-controlling part of a whole loan structure that
will be serviced under the GSMS 2017-SLP securitization transaction. See “The
Whole Loans” in the prospectus for additional details.                          
                        9 The Mortgage Loan is a controlling part of a whole
loan structure that will be serviced under the GSMS 2017-GS8 securitization
transaction. See “The Whole Loans” in the prospectus for additional details.    
                                              10 No yield maintenance premium
will be payable with respect to the first $25,000,000 of principal voluntarily
repaid.                                                   11 The Mortgage Loan
is a non-controlling part of a whole loan structure that will be serviced under
the GSMS 2017-GS7 securitization transaction. See “The Whole Loans” in the
prospectus for additional details.                                              
    12 The Mortgage Loan is a non-controlling part of a whole loan structure
that will be serviced under the Olympic Tower 2017-OT securitization
transaction. See “The Whole Loans” in the prospectus for additional details.    
                                              13 The lockout period will be at
least 30 payment dates beginning with and including the first payment date of
June 2017. For the purpose of this prospectus, the assumed lockout period of 30
payment dates is based on the expected GSMS 2017-GS8 securitization closing date
in November 2017. The actual lockout period may be longer.                      
                        14 On each Due Date, if and to the extent the amount
contained in the TI/LC reserve account is less than $600,000, the borrower is
required to deposit into the TI/LC reserve account an Ongoing TI/LC Reserve
amount equal to $3,409 until the amount in the TI/LC account reaches $1,000,000.
                                                  15 The Mortgage Loan is a
non-controlling part of a whole loan structure that will be serviced under the
LSTAR 2017-5 securitization transaction. See “The Whole Loans” in the prospectus
for additional details.                                                   16 The
Ongoing Replacement Reserve is an FF&E reserve in an amount equal to (i) for the
Due Dates occurring in December 2017 through November 2018, $30,676 and (ii)
thereafter the greater of (a) the monthly amount required to be reserved
pursuant to any future franchise or license agreement for the replacement of
FF&E or (b) 1/12th of 4% of the operating income of the Mortgaged Property for
the previous 12 month period as determined on the anniversary of the last day of
the calendar month in October.                                     17 The
Ongoing TI/LC Reserve will be equal to $199,244, plus the amount of any
accumulated tenant improvements and leasing commissions shortfall, minus the
product of the square footage of each property released from the lien of the
mortgage times $0.125.                                                   18 The
Ongoing Replacement Reserve will be equal to $33,207, plus the amount of any
accumulated capital expenditure shortfall, minus the product of the square
footage of each property released from the lien of the mortgage times
$0.020833333.                                                   19 On each Due
Date through and including the Due Date in June 2019, borrower is required to
remit to the lender, for deposit into the Ongoing Deferred Maintenance Reserve,
an amount equal to the lesser of $55,603 and the amount necessary to cause the
amount contained in the deferred maintenance and environmental escrow account to
equal $1,334,472, less the sum of (i) the amount theretofore disbursed from the
deferred maintenance and environmental escrow account plus (ii) the aggregate
amount set forth on “Schedule C” in the related Long Island Prime Portfolio -
Uniondale loan documents with respect to each item for which lender has received
reasonably satisfactory evidence that the work related to such item has been
completed and no amounts have theretofore been disbursed from the deferred
maintenance and environmental escrow account with respect to such item. 20 The
lockout period will be at least 29 payment dates beginning with and including
the first payment date of July 2017. For the purpose of this prospectus, the
assumed lockout period of 29 payment dates is based on the expected GSMS
2017-GS8 securitization closing date in November 2017. The actual lockout period
may be longer.                                               21 The lockout
period will be at least 28 payment dates beginning with and including the first
payment date of August 2017. For the purpose of this prospectus, the assumed
lockout period of 28 payment dates is based on the expected GSMS 2017-GS8
securitization closing date in November 2017. The actual lockout period may be
longer.                                               22 On each Due Date, if
and to the extent the amount contained in the TI/LC reserve account is less than
$1,700,000, the borrower is required to deposit into the TI/LC reserve account
an Ongoing TI/LC Reserve amount equal to $12,542.                              
                    23 On each Due Date, if and to the extent the amount
contained in the TI/LC reserve account is less than $300,000, the borrower is
required to deposit into the TI/LC reserve account an Ongoing TI/LC Reserve
amount equal to $12,500.                                                   24
The Mortgage Loan is a non-controlling part of a whole loan structure that  is
expected to be governed by the GSMS 2017-GS8 pooling and servicing agreement for
this securitization only temporarily, until the securitization of the pari passu
companion loan. See “The Whole Loans” and “Pooling and Servicing
Agreement—Servicing of the Non-Serviced Mortgage Loans” in the prospectus for
additional details.                                             25 The Ongoing
Replacement Reserve is an FF&E reserve in an amount equal to the greater of (i)
1/12 of the product of 4% and the aggregate revenues of the immediately
preceding 12 months, excluding any portion thereof attributable to the
villas/fractional rental revenue, neighboring residence revenue, amounts
received from the sale of fixed week interests, Chileno Bay revenues and rent
received from any lease and (ii) 1/12 of the annual amount required to be
reserved with respect to FF&E pursuant to the approved property management
agreement (or any franchise agreement), if any.                             26
On each Due Date through and including October 2018, the Ongoing TI/LC reserve
will be $9,583. On each Due Date thereafter, the Ongoing TI/LC Reserve will be
$5,208, capped at a TI/LC Cap of  $219,000. In the event that premises at the
Property comprising at least 16,500 rentable square feet are renewed or
re-leased pursuant to a Qualifying Lease for a term that expires on or after
October 6, 2028, the TI/LC cap will be $125,000.                                
            27 On each Due Date, if and to the extent the amount contained in
the TI/LC reserve account is less than $150,000, the borrower is required to
deposit into the TI/LC reserve account an Ongoing TI/LC Reserve amount equal to
$4,167.                                                   28 On each Due Date,
if and to the extent the amount contained in the replacement reserve account is
less than the $50,000, the borrower is required to deposit into the replacement
reserve account an Ongoing Replacement Reserve amount equal to $1,182.          
                                        29 The Ongoing Replacement Reserve is an
FF&E reserve in an amount equal to (i) for the Due Dates occurring in December
2017 through November 2018, $7,309 and (ii) thereafter the greater of (a) the
monthly amount required to be reserved pursuant to the franchise agreement for
the replacement of FF&E or (b) 1/12th of 4% of the operating income of the
Mortgaged Property for the previous 12 month period as determined on the
anniversary of the last day of the calendar month in October.                  
                   

 

 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



B-1 

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
Assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



B-2 

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
any related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 



B-3 

 

 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC Financing Statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC Financing Statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



B-4 

 

 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



B-5 

 

 

Investors Service, Inc. or “A-” from S&P Global Ratings (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program (irrespective of whether
such coverage is provided pursuant to a National Flood Insurance Program policy
or through a private policy), plus such additional flood coverage in an amount
as is generally required by the Seller for comparable mortgage loans intended
for securitization.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms, in an amount not
less than the lesser of (1) the original principal balance of the Mortgage Loan
and (2) 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirements.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years

 



B-6 

 

 

and a 10% probability of exceedance. If the resulting report concluded that the
SEL would exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such Mortgaged Property was obtained from an insurer
rated at least “A:VIII” by A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” by S&P Global Ratings in an amount not
less than 100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage

 



B-7 

 

 

Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 



B-8 

 

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a

 



B-9 

 

 

natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the following events: (i)
if any voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have colluded
with (or, alternatively, solicited or caused to be solicited) other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the Mortgaged Property or equity interests in
Mortgagor made in violation of the Loan Documents; and (b) contains provisions
providing for recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Mortgagor’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of (A) insurance
proceeds or condemnation awards or (B) security deposits or, alternatively, the
failure of any security deposits to be delivered to Mortgagee upon foreclosure
or action in lieu thereof (except to the extent applied in accordance with
leases prior to a Mortgage Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the

 



B-10 

 

 

Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor

 



B-11 

 

 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 



B-12 

 

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other

 



B-13 

 

 

reasonable out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)       The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)       The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)       The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)       The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of

 



B-14 

 

 

the ground lessor and the Permitted Encumbrances or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)       The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)       The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)       The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)       The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)       The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)       In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken

 



B-15 

 

 

together), any related insurance proceeds, or portion of the condemnation award
allocable to the ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 

(l)       Provided that the Mortgagee cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and

 



B-16 

 

 

no Mortgagor, guarantor or tenant occupying a single-tenant property is a debtor
in state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc., S&P
Global Ratings and/or Fitch Ratings, Inc.; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental

 



B-17 

 

 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18 

 

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

B-19 

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

Loan # Mortgage Loan 1 Worldwide Plaza 8 Olympic Tower 12 Long Island Prime
Portfolio – Uniondale

B-30-1-1 

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

Loan # Mortgage Loan 1 Worldwide Plaza 6 Bass Pro & Cabela’s Portfolio 11 Inn at
the Market 15 Cabela’s Industrial Portfolio 16 One Allen Center

B-30-2-1 

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 

B-30-3-1 

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(3) Mortgage Provisions   Esperanza
(Loan No. 24)   The Mortgagor is a Mexican entity, the Mortgaged Property is
located in Mexico and no mortgage or deed of trust was granted or recorded
against the Mortgaged Property in any United States county. Instead, the
Mortgagor has granted the lender a “Security Trust Agreement”, which is
substantially similar to a deed of trust. The Mortgagor has also granted the
lender a “Floating Lien Pledge Agreement”, which creates the lender’s security
interest in personalty and fixtures attached to the Mortgaged Property. The
Security Trust Agreement and Floating Lien Pledge Agreement have been, or will
be, recorded in Mexico. (5) Lien; Valid Assignment   Residence Inn Anaheim
(Loan No. 2)   The Mortgaged Property is subject to a right of first refusal in
favor of the franchisor (i.e., Marriott International, Inc.) upon a proposed
sale to a competitor. (5) Lien; Valid Assignment   Life Time Fitness Portfolio
(Loan No. 4)   The sole tenant, Life Time Fitness, has a right of first offer
related to the sale of its leased premises. The related right does not apply in
the context of a foreclosure, deed-in-lieu or other exercise of remedies under
the Mortgage Loan documents. (5) Lien; Valid Assignment   Starwood Lodging Hotel
Portfolio
(Loan No. 5)   One hundred (100) of the one hundred thirty-eight (138) Mortgaged
Properties are each subject to a right of first refusal in favor of the
franchisor (i.e., Marriott International, Inc.) upon a proposed sale to a
competitor. In addition, three (3) of the one hundred thirty-eight (138)
Mortgaged Properties are each subject to a right of first refusal in favor of
the franchisor (i.e., Carlson Hotels, Inc.) in connection with certain equity
transfers of direct and indirect ownership interests in the related franchisee
or a transfer of such Mortgaged Property. (5) Lien; Valid Assignment   Bass Pro
& Cabela’s Portfolio – Cabela’s Allen (Loan No. 6)   With respect to the
Cabela’s Allen Mortgaged Property, in connection with an economic development
agreement with the City of Allen, Texas, the Mortgaged Property is subject to a
use restriction, which requires the Mortgaged Property to be operated as a
Cabela’s store. (5) Lien; Valid Assignment   Westin Palo Alto
(Loan No. 10)   The ground lessee has a right of first refusal to purchase the
Mortgaged Property from the ground lessor, whereby the ground lessee has 60 days
to match an offer from the ground lessor, but such right will not apply to any
fee mortgage. The ground lessee also has a right to purchase the Mortgaged
Property for an amount equal to 12.5 times the then current rent. Pursuant to an
estoppel delivered to the lender, if at any time the lender becomes the owner of
the fee interest in the premises (Landlord), whether through a foreclosure of
the Landlord’s fee interest in the premises, a deed in lieu of such foreclosure,
or otherwise, then the right of first refusal and the option to purchase are at
all times thereafter null and void. Both the ground lessee and the ground lessor
are Mortgagors under the Mortgage Loan. (5) Lien; Valid Assignment   Inn at the
Market
(Loan No. 11)   The Mortgaged Property is subject to the historic district
overlay restrictions and guidelines established and monitored by the Pike Place
Market Historic Commission (“PPMHC”). The PPMHC prohibits any businesses
affiliated with franchise ownership and chain operations in the overlay
district, and the related guidelines impose certain restrictions requiring
on-site management and financial operation of the business at the Mortgaged
Property.

 



C-1 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(5) Lien; Valid Assignment   Petco Corporate Headquarters
(Loan No. 14)   The sole tenant, Petco, has a right of first offer to purchase
all or a portion of the related Mortgaged Property in the event the related
Mortgagor decides to sell the related Mortgaged Property or the borrower sponsor
transfers 51% or more of the outstanding voting equity interests in the
Mortgagor to a third party. The related right does not apply in the case of a
foreclosure or a deed-in-lieu. After either one of these events occurs, the
related right terminates, unless the foreclosure or deed-in-lieu occurred for
reasons other than a tenant default. (5) Lien; Valid Assignment   Cabela’s
Industrial Portfolio
(Loan No. 15)   With respect to the Cabela’s Triadelphia Mortgaged Property, the
Ohio County (WV) Development Authority (“OCDA”) has a right of first offer to
purchase the Mortgaged Property that terminates on December 31, 2024. Subject to
the rights of the OCDA, the master tenant has a right of first offer to purchase
the Mortgaged Property if the Mortgagor markets the Mortgaged Property for sale
to an unaffiliated third party. The related rights do not apply in the context
of a foreclosure, deed-in-lieu or other exercise of remedies under the Mortgage
Loan documents. (5) Lien; Valid Assignment   Colonia Verde
(Loan No. 21)   Tenant doing business as Wells Fargo Bank, N.A. has a right of
first refusal to purchase the leased premises which is subject to its lease.
Such right is subordinate to the Mortgage Loan pursuant to a subordination,
non-disturbance and attornment agreement. (5) Lien; Valid Assignment   Cash Wise
Center
(Loan No. 33)   Tenant doing business as Cash Wise has a right of first offer in
connection with a sale of the Mortgaged Property. Pursuant to a subordination,
non-disturbance and attornment agreement, the related right does not apply in
the context of a foreclosure, deed-in-lieu or other exercise of remedies under
the Mortgage Loan documents. To the extent the lender or its designee obtains
title to the Mortgaged Property, such right will not apply to any subsequent
transfer of the Mortgaged Property. (6) Permitted Liens; Title Insurance  
Residence Inn Anaheim
(Loan No. 2)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Life Time Fitness Portfolio
(Loan No. 4)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Starwood Lodging Hotel Portfolio
(Loan No. 5)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Bass Pro & Cabela’s Portfolio – Cabela’s
Allen (Loan No. 6)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Westin Palo Alto
(Loan No. 10)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Inn at the Market
(Loan No. 11)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Petco Corporate Headquarters
(Loan No. 14)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Cabela’s Industrial Portfolio
(Loan No. 15)   See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance   Colonia Verde
(Loan No. 21)   See exception to Representation and Warranty #5 above.

 



C-2 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(6) Permitted Liens; Title Insurance   Cash Wise Center
(Loan No. 33)   See exception to Representation and Warranty #5 above. (9) UCC
Filings   Esperanza
(Loan No. 24)   No UCC Financing Statement has been filed against the Mortgagor;
however, the Floating Lien Pledge Agreement, which creates a security interest
in the personal property described above, has or will be recorded in Mexico.
(11) Taxes and Assessments   Life Time Fitness Portfolio
(Loan No. 4)   The sole tenant, Life Time Fitness, pays the taxes attributable
to the separate tax parcel on which its leased premises are located. (11) Taxes
and Assessments   Waxahachie Marketplace
(Loan No. 17)   The Mortgagor is not required to escrow for the taxes
attributable to (i) Academy Sports, which pays taxes directly to the taxing
authority so long as there is no continuing default under the lease and the
Mortgagee receives evidence of timing payment and (ii) TJ Maxx which pays the
Mortgagor on an annual basis so long as the Mortgagor makes an appropriate
deposit with the Mortgagee by December 15 of each year in an annual attributable
to the taxes due by TJ Maxx and there is no continuing default under the lease.
(11) Taxes and Assessments   Colonia Verde
(Loan No. 21)   The Mortgagor is not required to escrow for the taxes that are
paid directly to the taxing authority by the tenant doing business as Wells
Fargo Bank, N.A. so long certain conditions as set forth in the Mortgage Loan
documents are satisfied. (14) Escrow Deposits   Life Time Fitness Portfolio
(Loan No. 4)   $56,075 of the purchase price of the Mortgaged Property has been
escrowed with the Mortgagor with respect to certain groundwater remediation
obligations by the sole tenant. Such amount will be disbursed in accordance with
the terms of the lease with such tenant by the Mortgagor, and to the extent such
remediation obligations are not satisfied, the Mortgage Loan is loss recourse to
Mortgagor and guarantor to the extent of the above escrow amount, less any
amounts applied towards such remediation. (14) Escrow Deposits   Colonia Verde
(Loan No. 21)  

The Mortgagee required a total escrow of $425,625 associated with an existing
environmental condition related to the existence of tetrachloroethylene (“PCE”)
and other chemicals associated with PCE as discovered in soil and vapor samples
obtained from the Mortgaged Property and resulting from prior dry cleaning uses
that exceed the acceptable limits permitted by the guidelines established by the
Arizona Department of Environmental Quality. As the origination date of the
Mortgage Loan, a portion of this amount equal to $400,000 is being held by a
title company pursuant to an escrow arrangement between the Mortgagor and the
prior owner of the Mortgaged Property.

 

To the extent the amount of funds maintained cumulatively in the escrow held by
the Mortgagee and the separate escrow between Mortgagor, the prior owner of the
Mortgaged Property and the related title company is less than 125% of the
estimated cost to remediate the existing environmental conditions, as determined
by an environmental consultant reasonably satisfactory to the Mortgagee, the
Mortgagor will be required to deposit the difference into the escrow account
established with Mortgagee within 30 days of the receipt of notice.

 

 



C-3 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(16) Insurance  

All Mortgage Loans except for:

 

Worldwide Plaza
(Loan No. 1)

 

Spectrum Office Portfolio
(Loan No. 3)

 

Life Time Fitness Portfolio
(Loan No. 4)

 

Starwood Lodging Hotel Portfolio
(Loan No. 5)

 

Bass Pro & Cabela’s Portfolio
(Loan No. 6)

 

Olympic Tower
(Loan No. 8)

 

Westin Palo Alto
(Loan No. 10)

 

Long Island Prime Portfolio - Uniondale
(Loan No. 12)

 

90 Fifth Avenue
(Loan No. 13)

 

Cabela’s Industrial Portfolio (Loan No. 15)

 

Space Mart Pennsylvania Portfolio
(Loan No. 18)

 

Space Mart New Jersey Portfolio
(Loan No. 20)

 

Esperanza
(Loan No. 24)

 

Goodfriend Self Storage (Loan No. 26)

 

Space Mart Virginia Portfolio (Loan No. 28)

 

6502-6530 South Academy Boulevard
(Loan No. 31)

 

  The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan. (16) Insurance   Worldwide
Plaza
(Loan No. 1)   The threshold used in the Mortgage Loan documents, as it pertains
to use of insurance proceeds for repair and restoration in respect of a property
loss, is a fixed amount of $60,000,000, instead of the then outstanding
principal amount of the Mortgage Loan. (16) Insurance   Westin Palo Alto
(Loan No. 10)   The threshold used in the Mortgage Loan documents, as it
pertains to use of insurance proceeds for repair and restoration in respect of a
property loss, is a fixed amount of $4,150,000, instead of the then outstanding
principal amount of the Mortgage Loan.

 



C-4 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(16) Insurance   Esperanza
(Loan No. 24)  

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (to the extent
Moody’s rates such insurer), and all such insurers are required to have ratings
of not less than “BBB+” by S&P and “Baa1” by Moody’s (to the extent Moody’s
rates such insurer).

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount of $500,000, instead of the then outstanding principal amount of
the Mortgage Loan.

 

(16) Insurance   6502-6530 South Academy Boulevard
(Loan No. 31)   The threshold used in the Mortgage Loan documents, as it
pertains to use of insurance proceeds for repair and restoration in respect of a
property loss, is a fixed amount of $350,000, instead of the then outstanding
principal amount of the Mortgage Loan. (16) Insurance  

Worldwide Plaza
(Loan No. 1)

Residence Inn Anaheim
(Loan No. 2)

 

Life Time Fitness Portfolio
(Loan No. 4)

 

Loma Linda
(Loan No. 7)

 

The Triangle
(Loan No. 9)

 

Inn at the Market
(Loan No. 11)

Long Island Prime Portfolio - Uniondale
(Loan No. 12)

 

90 Fifth Avenue
(Loan No. 13)

 

Petco Corporate Headquarters
(Loan No. 14)

 

Waxahachie Marketplace
(Loan No. 17)

 

Space Mart Pennsylvania Portfolio
(Loan No. 18)

 

Shops at Boardman
(Loan No. 19)

 

Space Mart New Jersey Portfolio
(Loan No. 20)

 

Space Mart Virginia Portfolio
(Loan No. 28)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s
does not rate such insurer, at least “A: VIII” by A.M. Best), and all such
insurers are required to have ratings of not less than “BBB+” by S&P and “Baa1”
by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by
A.M. Best).

 



C-5 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(16) Insurance   Spectrum Office Portfolio
(Loan No. 3)  

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The Mortgagor is permitted to maintain a portion of the property coverage with
Allied World Assurance Co (U.S.) Inc. in its current participation amount and
position within the syndicate, provided that (x) the A.M. Best rating of Allied
World Assurance Co (U.S.) Inc. is not withdrawn or downgraded below the rating
in effect as of the Mortgage Loan origination date and (y) at renewal of the
current policy term, the Mortgagor replaces Allied World Assurance Co (U.S.)
Inc. with an insurance company meeting the rating requirements set forth above.

 

(16) Insurance   Life Time Fitness Portfolio
(Loan No. 4)  

The sole tenant, Life Time Fitness, has a self-insured retention/deductible of
$750,000. In the event the tenant fails to pay such retention or deductible, if
the Mortgagor fails to timely deposit an equivalent amount with lender in the
loss proceeds escrow account, the Mortgage Loan will be loss recourse to the
Mortgagor and the guarantor.

 

In addition, loss proceeds will be allocated in accordance with the terms of any
lease at the Mortgaged Properties instead of the Mortgage Loan documents.

 

(16) Insurance   Bass Pro & Cabela’s Portfolio
(Loan No. 6)  

The tenant under the master lease is permitted to self-insure some or all of its
insurance obligations so long as the guarantor for the master lease has a
tangible net worth of at least $250,000,000, as determined by generally accepted
accounting principles.

 

If any material portion of a Mortgaged Property is located in an area identified
as having special flood hazards or being located in a “100 Year Flood Plain”, to
the extent the master tenant does not maintain such insurance pursuant to the
master lease, Mortgagor is required to obtain flood insurance in an amount equal
to the maximum limit of coverage available under the National Flood Insurance
Program, plus such additional excess limits as may be requested by the lender,
with a maximum deductible of $25,000.

 

If the master tenant provides third party insurance, the Mortgage Loan documents
permit (i) a property insurance deductible in an amount equal to the greater of
(A) $1,500,000 or (B) 5% of the insurable value of the constituent properties.
and (ii) a liability insurance deductible in an amount up to $1,500,000.

 

 



C-6 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(16) Insurance  

Olympic Tower



(Loan No. 8)

 

 

The Mortgagor is permitted under the Mortgage Loan documents to rely upon
insurance maintained by (i) the condominium board (with respect to the core and
shell and other common elements of the building in which the Mortgaged Property
condominium unit is included and with respect to payment of the commercial unit
common charges), and (ii) the third largest tenant, Cartier, and the fifth
largest tenant, Versace, with respect to the portion of the Mortgaged Property
leased by such tenant, provided that in each case such insurance complies with
the requirements of the Mortgage Loan documents.

 

To the extent (i) the ground lease between the Mortgagor, as ground lessee, and
Olympicgold L.L.C., as ground lessor (the “Tower Ground Lease”) or ground lease
between Olympicgold L.L.C., as ground lessee, and the Charles Pochari estate,
Ellen Gradt, Thomas R. Pochari, Sr., and Violet A. Curley, as ground lessor (the
“Pochari Ground Lease”) require that all or any portion of the insurance
proceeds be disbursed for restoration of the Mortgaged Property, then such net
proceeds may be held and disbursed by the insurance trustee or depositary
designated under the Tower Ground Lease or Pochari Ground Lease, as applicable,
(ii) the condominium documents require that all or any portion of the insurance
proceeds be held or controlled by the condominium or the related board of
directors (which, pursuant to the condominium documents, would occur in the case
of a casualty that impacts the core or shell or other common elements of the
building in which the Mortgaged Property condominium unit is included or payment
of common charges), then such insurance proceeds may be held and disbursed by
the insurance trustee under the condominium documents, and (iii) the lease
between the Mortgagor and the third largest tenant, Cartier, require that all or
any portion of the insurance proceeds be disbursed for restoration of the
Mortgaged Property, then insurance net proceeds may be held and disbursed by the
insurance trustee designated under the Tower Ground Lease.

 

If the condominium building, which consists of the commercial condominium unit
(collateral for the Mortgaged Property) and approximately 230 residential units
(not collateral for the Mortgaged Property), is not restored, insurance proceeds
from the condominium board insurance policies are required to be allocated pro
rata among the condominium unit holders. The pro rata share of the Mortgagor, as
commercial unit holder, is 46.667418%. Pursuant to the Tower Ground Lease, if
the condominium building is not restored and a partition action is commenced,
then insurance proceeds and partition proceeds allocable to the commercial
condominium unit holder are required to be allocated first, to the ground lessor
under the Tower Ground Lease in the amount of $15,000,000, and second, to the
Mortgagor in an amount equal to the lesser of the outstanding balance of the
Mortgage Loan and the value of the leasehold interest in the commercial
condominium unit immediately prior to the partition action. In addition, if the
improvements located on the Mortgaged Property demised under the Pochari Ground
Lease are not restored, the related insurance proceeds are required to be
allocated first, to the ground lessor under the Pochari Ground Lease in the
amount of $1,000,000, and any remaining proceeds paid to the ground lessee under
the Pochari Ground Lease (which proceeds are required to be deposited with the
depositary under the Tower Ground Lease, and held and disbursed in accordance
with the Tower Ground Lease).

 

(16) Insurance  

90 Fifth Avenue

 

(Loan No. 13)

 

  If the insurance proceeds are less than 6.0% of the original principal balance
of the Mortgage Loan, then the insurance proceeds will be disbursed to the
Mortgagor to be applied toward the restoration of the Mortgaged Property
(otherwise, the insurance proceeds will be held by the lender).

 



C-7 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(16) Insurance  

Cabela’s Industrial Portfolio



(Loan No. 15)

 

 

The tenant under the master lease is permitted to self-insure some or all of its
insurance obligations so long as the guarantor for the master lease has a
tangible net worth of at least $250,000,000, as determined by generally accepted
accounting principles.

 

If any material portion of a Mortgaged Property is located in an area identified
as having special flood hazards or being located in a “100 Year Flood Plain”, to
the extent the master tenant does not maintain such insurance pursuant to the
master lease, Mortgagor is required to obtain flood insurance in an amount equal
to the maximum limit of coverage available under the National Flood Insurance
Program, plus such additional excess limits as may be requested by the lender,
with a maximum deductible of $25,000.

 

(16) Insurance  

One Allen Center



(Loan No. 16)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P, and all such insurers are required
to have ratings of not less than “BBB+” by S&P. (16) Insurance  

Albertsons Henderson



(Loan No. 36)

 

  The Mortgagor may rely on the insurance provided by the tenant doing business
as Albertsons for its leased premises so long as such insurance is maintained in
compliance with the terms of the applicable lease and satisfies the other
requirements set forth in the Mortgage Loan documents. (17) Access; Utilities;
Separate Tax Lots   Starwood Lodging Hotel Portfolio
(Loan No. 5)   The Montgomeryville Staybridge Suites Mortgaged Property shares a
tax parcel with the Montgomeryville additional parcel, which is owned by an
affiliate of the Mortgagor for the Montgomery Staybridge Suites Mortgaged
Property and is not included as collateral for the Mortgage Loan. The Mortgagor
is permitted to obtain the release of the Montgomeryville Staybridge Suites
Property upon, among other things, obtaining a separate tax parcel for such
Mortgaged Property and conveyance to a person other than a Mortgagor, operating
lessee, guarantor or any of their affiliates. (24) Local Law Compliance   The
Triangle
(Loan No. 9)   There are various fire code violations and building code
violations affecting the portion of the Mortgaged Property occupied by the
tenant doing business as “Time Night Club” that the Mortgagor is obligated to
remedy within 90 days of the origination date. In addition, the Mortgagor and
the related guarantor have provided recourse protection for losses as a result
of the noted violations. (24) Local Law Compliance   Space Mart New Jersey
Portfolio
(Loan No. 20)   The use of the Space Mart Sicklerville NJ Mortgaged Property as
self-storage is a legal nonconforming use that is not covered by a law and
ordinance insurance policy. (26) Recourse Obligations   Worldwide Plaza
(Loan No. 1)  

Recourse for losses and damages does not include (1) material intentional
misrepresentation, (2) commission of intentional material physical waste at the
Mortgaged Property or (3) misappropriation of rents (but the intentional failure
of the Mortgagor to remit amounts to the Lockbox Account as required by the
Mortgage Loan documents does give rise to recourse liability).

 

While the Mortgagor is controlled and substantially owned by the borrower
sponsor, (x) full recourse to the guarantor for the events described in clauses
(a)(i) and (ii) is capped at 10% of the Mortgage Loan amount plus the costs of
enforcement and (y) recourse to the guarantor for losses and damages is limited
to losses and damages arising from voluntary debt, liens or transfers of either
the Mortgaged Property or equity interests in the Mortgagor made in violation of
the Mortgage Loan documents.

 

(26) Recourse Obligations   Worldwide Plaza
(Loan No. 1)   Recourse against the guarantor for recourse obligations arising
from a bankruptcy or similar event of the Mortgagors is limited to $94,000,000.

 



C-8 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(26) Recourse Obligations   Starwood Lodging Hotel Portfolio
(Loan No. 5)   Recourse against the guarantor for recourse obligations arising
from a bankruptcy or similar event of the Mortgagors is limited to $160,000,000.
(26) Recourse Obligations  

Bass Pro & Cabela’s Portfolio
(Loan No. 6)

 

Cabela’s Industrial Portfolio



(Loan No. 15)

 

  Recourse against the guarantor for recourse obligations arising from a
bankruptcy or similar event of the Mortgagors is limited to 20% of the aggregate
amount of the Whole Loan. (26) Recourse Obligations  

Olympic Tower



(Loan No. 8)

 

  There is generally no recourse guarantor (other than the Mortgagor) except
that the Mortgage Loan will become full recourse to the Mortgagor and the
guarantors with respect to certain other acts of the related Mortgagor and/or
its principals specified in the Mortgage Loan documents, which acts are not
included in this representation (other than with respect to bankruptcy). There
is recourse to the guarantors under the related guaranty with respect to
bankruptcy-related non-recourse carveouts, however, this recourse is capped at
an amount equal to 10% of the original principal balance of the related Whole
Loan, plus all reasonable out-of-pocket costs and expenses (including court
costs and reasonable, out-of-pocket attorneys’ fees) incurred by the lender in
the enforcement of the guaranty or the preservation of the lender’s rights
thereunder; provided, further, that the foregoing limitation on liability with
respect to bankruptcy will not apply if any such bankruptcy-related event in any
way results in a termination, surrender or rejection of the Tower Ground Lease
or an amendment or modification of the Tower Ground Lease in a manner adverse to
the lender without the lender’s prior written consent. (26) Recourse Obligations
 

Long Island Prime Portfolio - Uniondale
(Loan No. 12)

 

 

Recourse carveouts do not include any act of intentional, physical waste if such
waste is due to the lender not permitting the use of sufficient cash flow to
prevent or remediate such waste.

 

The Mortgagor provided the lender with an environmental insurance policy in lieu
of an environmental recourse carveout. In the event the Mortgagor fails to
maintain the environmental insurance policy in accordance with the Mortgage Loan
documents, the Mortgage Loan is full recourse to the Mortgagor and the guarantor
for any losses resulting from breaches of the environmental covenants in the
Mortgage Loan documents.

 

(27) Mortgage Releases   Starwood Lodging Hotel Portfolio
(Loan No. 5)   The Mortgagor may pay a release price equal to 105% of the
allocated loan amount for the first $80,000,000 of principal loan amount prepaid
or defeased in connection with property transfers to third parties. All releases
are contingent on compliance with REMIC requirements. (27) Mortgage Releases  
Bass Pro & Cabela’s Portfolio
(Loan No. 6)   The Mortgagor may substitute any Mortgaged Property, subject to
certain conditions, including: (i) the aggregate allocated loan amounts of all
replaced Mortgaged Properties (excluding substitutions effected to cure a
default or a trigger period) do not exceed 10% of the aggregate Whole Loan
amount unless otherwise agreed to by the lender; (ii) the post-substitution
combined debt yield for remaining Mortgaged Properties is at least equal to the
greater of (A) 13.67% and (B) the combined debt yield for all Mortgaged
Properties at the most recently ended fiscal quarter; (iii) the substitute
property has an as-is market value equal to or greater than the Mortgaged
Property being replaced; (iv) the substitute property becomes subject to the
master lease and the rent under the master lease is not reduced as a result of
the substitution; (v) receipt of a Rating Agency Confirmation; and (vi) delivery
of a REMIC opinion.

 



C-9 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(27) Mortgage Releases  

Cabela’s Industrial Portfolio



(Loan No. 15)

 

  The Mortgagor may substitute any Mortgaged Property, subject to certain
conditions, including: (i) the aggregate allocated loan amounts of all replaced
Mortgaged Properties (excluding substitutions effected to cure a default or a
trigger period) do not exceed 10% of the aggregate Whole Loan amount unless
otherwise agreed to by the lender; (ii) the post-substitution combined debt
yield for remaining Mortgaged Properties is at least equal to the greater of (A)
13.7% and (B) the combined debt yield for all Mortgaged Properties at the most
recently ended fiscal quarter; (iii) the substitute property has an as-is market
value equal to or greater than the Mortgaged Property being replaced; (iv) the
substitute property becomes subject to the master lease and the rent under the
master lease is not reduced as a result of the substitution; (v) receipt of a
Rating Agency Confirmation; and (vi) delivery of a REMIC opinion. (28) Financial
Reporting and Rent Rolls  

Long Island Prime Portfolio - Uniondale
(Loan No. 12)

 

  Each Mortgagor is required to deliver annual unaudited financial statements
(subject to normal audit adjustments) of borrower sponsor, together with
unaudited supplemental consolidating balance sheets and income statements for
each Mortgagor. (29) Acts of Terrorism Exclusion   Worldwide Plaza
(Loan No. 1)   The Mortgagor may obtain terrorism coverage written by Belmont
Insurance Company, a non-rated captive insurer, provided certain conditions set
forth in the Mortgage Loan documents are satisfied. (29) Acts of Terrorism
Exclusion   Westin Palo Alto
(Loan No. 10)   If TRIA is not in effect, the Mortgage Loan documents require
the Mortgagor to maintain those amounts of coverage that can be obtained for an
annual premium not to exceed the amount of the then-current annual insurance
premium payable in respect of the casualty and business interruption/rental loss
insurance required thereunder (for avoidance of doubt, such calculation will
exclude the then current premium due for insurance for loss resulting from
perils and acts of terrorism). (31) Single-Purpose Entity  

One Allen Center
(Loan No. 16)

 

Waxahachie Marketplace
(Loan No. 17)

 

Space Mart Pennsylvania Portfolio
(Loan No. 18)

 

Space Mart New Jersey Portfolio
(Loan No. 20)

 

Space Mart Virginia Portfolio
(Loan No. 28)

 

  The Mortgagor was not required to provide a non-consolidation opinion in
connection with the origination of the Mortgage Loan. (34) Ground Leases  
Starwood Lodging Hotel Portfolio
(Loan No. 5)   (d) The Mortgage Loan collateral for the Champaign Courtyard and
Champaign Fairfield Inn & Suites Mortgaged Properties consists of the
Mortgagors’ subleasehold and operating lessee’s subsubleasehold interests in a
single ground overlease. The overlessee of these Mortgaged Properties is an
unrelated third party and its interest is not part of the collateral, and the
overlessee’s interest is senior to Mortgagors’ and operating lessees’ interests,
and therefore a termination of the overlease, including in bankruptcy, would
terminate Mortgagors’ sublease and operating lessees’ subsublease.

 



C-10 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(34) Ground Leases  

Olympic Tower



(Loan No. 8)

 

 

To the extent the Tower Ground Lease or Pochari Ground Lease require that all or
any portion of the insurance proceeds be disbursed for restoration of the
Mortgaged Property, then such net proceeds may be held and disbursed by the
insurance trustee or depositary designated under the Tower Ground Lease or
Pochari Ground Lease.

 

If the condominium building, which consists of the commercial condominium unit
(collateral for the Mortgage Loan) and approximately 230 residential units (not
collateral for the Mortgage Loan), is not restored, insurance proceeds from the
condominium board policies are required to be allocated pro rata among the
condominium unit holders. The commercial unit holder’s pro rata share is
46.667418%. Pursuant to the Tower Ground Lease, if the condominium building is
not restored and a partition action is commenced, then insurance proceeds and
partition proceeds allocable to the commercial condominium unit holder are
required to be allocated first, to the ground lessor under the Tower Ground
Lease, in the amount of $15,000,000, and second, to the Mortgagor in an amount
equal to the lesser of the outstanding balance of the Mortgage Loan and the
value of the commercial condominium unit immediately prior to the partition
action. In addition, if the improvements located on the Mortgaged Property
demised under the Pochari Ground Lease are not restored, the related insurance
proceeds are required allocated first, to the ground lessor under the Pochari
Ground Lease in the amount of $1,000,000, and any remaining proceeds paid to the
ground lessee under the Pochari Ground Lease (which proceeds are required to be
deposited with the depositary under the Tower Ground Lease, and held and
disbursed in accordance with the Tower Ground Lease).

 

The Tower Ground Lease does not provide that the ground lessor under the Tower
Ground Lease is required to enter into a new lease with the lender under the
Tower Ground Lease upon termination of the Tower Ground Lease for any reason.
The Pochari Ground Lease does not expressly provide that the ground lessor under
the Pochari Ground Lease is required to enter into a new lease with the lender
upon rejection of the Pochari Ground Lease by the tenant in a bankruptcy
proceeding.

 

(34) Ground Leases   Long Island Prime Portfolio - Uniondale
(Loan No. 12)  

The landlord’s reasonable consent is required in connection with an assignment
of the lease.

 

The Mortgagor is permitted to receive loss proceeds. The Mortgage Loan documents
require the Mortgagor to reserve such amounts with the lender if in excess of
threshold amount.

 

(39) Organization of Mortgagor  

Bass Pro & Cabela’s Portfolio
(Loan No. 6)

 

Cabela’s Industrial Portfolio
(Loan No. 15)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor  

The Triangle
(Loan No. 9)

 

Shops of Grand Canyon
(Loan No. 29)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor  

Space Mart Pennsylvania Portfolio
(Loan No. 18)

 

Space Mart New Jersey Portfolio
(Loan No. 20)

 

Space Mart Virginia Portfolio
(Loan No. 28)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 



C-11 

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

(39) Organization of Mortgagor   Esperanza
(Loan No. 24)   The Mortgagor is organized under the laws of Mexico. (40)
Environmental Conditions   Life Time Fitness Portfolio
(Loan No. 4)  

The Life Time Fitness Fort Washington Mortgaged Property is subject to certain
groundwater conditions to which the sole tenant, Life Time Fitness, is required
to remediate pursuant to its lease. In the event the tenant fails to perform its
obligations with respect to such mediation, the Mortgagor will be obligated to
remediate the same in accordance with the Mortgage Loan documents.

 

See exception to Representation and Warranty #14 above with respect to the loss
recourse provisions with regard to such remediation.

 

(40) Environmental Conditions   Colonia Verde
(Loan No. 21)  

The Mortgaged Property is subject to on ongoing testing resulting from an
existing environmental condition related to the existence of tetrachloroethylene
(“PCE”) and other chemicals associated with PCE as discovered in soil and vapor
samples obtained from the Mortgaged Property and resulting from prior dry
cleaning uses which exceed the acceptable limits permitted by the guidelines
established by the Arizona Department of Environmental Quality.

 

See exception to Representation and Warranty #14 above.

 

 



C-12 

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of November
1, 2017 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated November 15, 2017 relating to the offering of
the Public Certificates, nor the Offering Circular, dated November 15, 2017 (the
“Offering Circular”), relating to the offering of the Private Certificates, in
the case of the Prospectus, as of the date of the Prospectus or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the

 

 

D-1 

 

 

circumstances under which they were made, not misleading.



 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2 

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY       By:        Authorized Representative

 





D-3 

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION



(GSMS 2017-GS8)

 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of November 1, 2017 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2017-GS8, Commercial Mortgage
Pass-Through Certificates, Series 2017-GS8 (the “Series 2017-GS8 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of November 1, 2017
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2017-GS8 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 20[__].

 



  [INSERT SELLER NAME]       By:        Name:
Title:

 

E-1 

 

 

EXHIBIT F

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____]

 

 

 

LIMITED POWER OF ATTORNEY
([Wells Fargo Bank, National Association] [Midland Loan Services, a Division of
PNC Bank, National Association])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Wells Fargo Bank, National Association (“Wells”)]
[Midland Loan Services, a Division of PNC Bank, National Association
(“Midland”)], as Attorney-In-Fact, by and through any duly appointed officers
and employees, to execute and acknowledge in writing or by facsimile stamp all
documents customarily and reasonably necessary and appropriate for the tasks
described in item (1) below; provided however, that the documents described
below may only be executed and delivered by such Attorneys-In-Fact if such
documents are required or permitted under the terms of the Mortgage Loan
Purchase Agreement dated as of November 1, 2017 (the “Mortgage Loan Purchase
Agreement”) by and among GS Mortgage Securities Corporation II, a Delaware
corporation, as Depositor, and Seller, and no power is granted hereunder to take
any action that would be adverse to the interests of the Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Wells][Midland] as [Master][Special] Servicer to take such action as is
necessary to effect the delivery, assignment and/or recordation of any documents
and/or instruments relating to the Mortgage Loans (as defined in the Mortgage
Loan Purchase Agreement) and any Serviced Companion Loans which have not been
delivered, assigned or recorded at the time required for enforcement as provided
in the Mortgage Loan Purchase Agreement, giving and granting unto
[Wells][Midland] as [Master][Special] Servicer full power and authority to do
and perform any and every lawful act necessary,

 



F-1 

 

 

requisite, or proper in connection with the foregoing and hereby ratifying,
approving or confirming all that [Wells][Midland] as [Master][Special] Servicer
shall lawfully do or cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Wells][Midland] hereby agrees to indemnify and hold Goldman Sachs Mortgage
Company, as Seller, and its directors, officers, employees and agents harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Wells] [Midland]. The foregoing
indemnity shall survive the termination of this Limited Power of Attorney and
the Mortgage Loan Purchase Agreement or the earlier resignation or removal of
[Wells] [Midland], as [Master][Special] Servicer under the PSA.

 

F-2 

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].

 



  GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership       By:        Name:
Title:

 



F-3 

 

 